EXHIBIT 10.1 TO FORM 8-K
AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT
(POST-PETITION)
 
 
dated as of April 11, 2011
 
among
 
AMBASSADORS INTERNATIONAL, INC.,
as a Debtor and Debtor in Possession Under Chapter 11 of the Bankruptcy Code,
as Borrower,
 
WIND STAR LIMITED
WIND SPIRIT LIMITED
DEGREES LIMITED,
as Borrowers,
 
AMBASSADORS CRUISE GROUP, LLC,
AMBASSADORS INTERNATIONAL CRUISE GROUP (USA), LLC,
AMERICAN WEST STEAMBOAT COMPANY LLC,
AMBASSADORS, LLC,
CONTESSA BOAT, LLC
MQ BOAT, LLC,
DQ BOAT, LLC,
CQ BOAT, LLC,
EN BOAT, LLC,
AQ BOAT, LLC,
QW BOAT COMPANY LLC,
as Debtors and Debtors in Possession Under Chapter 11 of the Bankruptcy Code,
as Guarantors,
 
AMBASSADORS INTERNATIONAL MARSHALL ISLANDS, LLC,
AMBASSADORS INTERNATIONAL CRUISE GROUP, LLC,
AMBASSADORS INTERNATIONAL INVESTMENTS, LLC,
WINDSTAR SAIL CRUISES LIMITED,
as Guarantors,
 
VARIOUS LENDERS,
 
and
 
LAW DEBENTURE TRUST COMPANY OF NEW YORK,
as Administrative Agent and Collateral Agent,
___________________________________________________________
 
 
TABLE OF CONTENTS
 
Page


SECTION 1. DEFINITIONS AND INTERPRETATION
3
   
1.1               Definitions.
3
1.2               Accounting Principles.
23
1.3               Interpretation, Etc.
24
   
SECTION 2. LOANS
25
   
2.1               Term Loans.
25
2.2               [Reserved]
26
2.3               Funds Agent.
26
2.4               [Reserved]
26
2.5               Pro Rata Shares.
26
2.6               Use of Proceeds.
26
2.7               Evidence of Debt; Register; Lenders’ Books and Records; Notes.
27
2.8               Interest on Loans.
27
2.9               [Reserved]
28
2.10             Default Interest.
28
2.11             Fees.
28
2.12             [Reserved]
28
2.13             Voluntary Prepayments.
28
2.14             Mandatory Prepayments.
29
2.15             Application of Prepayments.
30
2.16             General Provisions Regarding Payments.
30
2.17             Ratable Sharing.
31
2.18             [Reserved]
32
2.19             Increased Costs; Capital Adequacy.
32
2.20             Taxes; Withholding, Etc.
33
2.21             Obligation to Mitigate.
35
2.22             Defaulting Lenders.
35
2.23             Removal or Replacement of a Lender.
35
2.24             Co-Borrowers.
36
   
SECTION 3. CONDITIONS PRECEDENT
38
   
3.1               Closing Date.
38
3.2               Conditions to Each Credit Extension.
41
   
SECTION 4. REPRESENTATIONS AND WARRANTIES
42
   
4.1               Organization; Requisite Power and Authority; Qualification.
42
4.2               Equity Interests and Ownership.
42
4.3               Due Authorization.
42
4.4               No Conflict.
42
4.5               Governmental Consents.
43
4.6               Binding Obligation.
43
4.7               Financial Statements.
43
4.8               [Reserved]
43
4.9               [Reserved].
44
4.10             Adverse Proceedings, Etc.
44
4.11             Payment of Taxes.
44
4.12             Vessels.
44
4.13             Environmental Matters.
44
4.14             No Defaults.
45
4.15             Material Contracts.
45
4.16             Governmental Regulation.
45
4.17             Margin Stock.
45
4.18             Employee Matters.
45
4.19             Employee Benefit Plans.
46
4.20             [RESERVED]
46
4.21             Compliance with Statutes, Etc.
46
4.22             Disclosure.
46
4.23             PATRIOT Act.
47
4.24             Financial Condition.
47
    4.25             Super-Priority Nature of Debtor's Obligations and
Administrative Agent's Liens  48
4.26             Reorganization Matters.
49
   
SECTION 5. AFFIRMATIVE COVENANTS
50
   
5.1               Financial Statements and Other Reports.
50
5.2               Existence.
53
5.3               Payment of Taxes and Claims.
53
5.4               Maintenance of Properties.
53
5.5               Insurance.
53
5.6               Books and Records; Inspections.
54
5.7               Lenders Meetings.
54
5.8               Compliance with Laws.
54
5.9               Environmental.
54
5.10             Subsidiaries.
55
5.11             Material Real Estate Assets.
55
5.12             Additional Vessel Mortgages.
56
5.13             Material Contracts.
56
5.14             Further Assurances.
56
5.15             [Reserved]
56
5.16             Bankruptcy Milestones.
56
   
SECTION 6. NEGATIVE COVENANTS
57
   
6.1               Indebtedness.
57
6.2               Liens.
59
6.3               No Further Negative Pledges.
60
6.4               Restricted Payments.
61
6.5               Restrictions on Subsidiary Distributions.
61
6.6               Investments.
61
6.7               Financial Covenants.
61
6.8               Fundamental Changes; Disposition of Assets; Acquisitions.
62
6.9               Disposal of Subsidiary Interests.
62
6.10             Sales and Lease-Backs.
62
6.11             Transactions with Shareholders and Affiliates.
63
6.12             Intercompany Loans to Guarantors.
63
6.13             Conduct of Business.
63
6.14             Amendments or Waivers of Organizational Documents.
63
6.15             Amendments or Waivers of with respect to Certain Indebtedness.
63
6.16             Fiscal Year.
64
6.17             [Reserved].
64
6.18             Approved Budget.
64
6.19             Return of Inventory.
64
6.20             Critical Vendor and Other Payments.
64
6.21             Exercise of Remedies.
64
6.22             Bankruptcy Related Negative Covenants.
64
   
SECTION 7. GUARANTY
65
   
7.1               Guaranty of the Obligations.
65
7.2               [Reserved]
65
7.3               Rights of Contribution, Etc.
65
7.4               Payment by Guarantors.
66
7.5               Liability of Guarantors Absolute.
66
7.6               Waivers by Guarantors.
68
7.7               Guarantors’ Rights of Subrogation, Contribution, Etc.
68
7.8               Subordination of Other Obligations.
69
7.9               Continuing Guaranty.
69
7.10             Authority of Guarantors or Borrowers.
69
7.11             Financial Condition of Borrowers.
69
7.12             Bankruptcy, Etc.
70
7.13             Discharge of Guaranty Upon Sale of Guarantor.
70
   
SECTION 8. EVENTS OF DEFAULT
71
   
8.1               Events of Default.
71
   
SECTION 9. AGENTS
74
   
9.1               Appointment of Agents.
74
9.2               Powers and Duties.
75
9.3               General Immunity.
75
9.4               Agents Entitled to Act as Lender.
76
9.5               Lenders’ Representations, Warranties and Acknowledgment.
77
9.6               Right to Indemnity.
77
9.7               Successor Administrative Agent and Collateral Agent.
77
9.8               Collateral Documents and Guaranty.
79
9.9               Withholding Taxes.
80
   
SECTION 10. MISCELLANEOUS
80
   
10.1               Notices.
80
10.2               Expenses.
81
10.3               Indemnity.
82
10.4               Set-Off.
83
10.5               Amendments and Waivers.
83
10.6               Successors and Assigns; Participations.
85
10.7               Independence of Covenants.
87
10.8               Survival of Representations, Warranties and Agreements.
87
10.9               No Waiver; Remedies Cumulative.
88
10.10             No Marshalling; Payments Set Aside.
88
10.11             Severability.
88
10.12             Obligations Several; Independent Nature of Lenders’ Right.
88
10.13             Headings.
88
10.14             APPLICABLE LAW.
89
10.15             CONSENT TO JURISDICTION.
89
10.16             WAIVER OF JURY TRIAL.
89
10.17             Confidentiality.
90
10.18             Usury Savings Clause.
90
10.19             Counterparts.
91
10.20             Effectiveness.
91
10.21             PATRIOT Act.
91
10.22             Electronic Execution of Assignments.
91
10.23             No Fiduciary Duty.
91
10.24             Judgment Currency.
92
10.25             Parties Including Trustees; Bankruptcy Court Proceedings.
92
10.26             Amendment and Restatement.
93



 
 
APPENDICES

 
A-1
New Money Term Loan Commitments

A-2
[Reserved]

B
Notice Addresses

 
 
SCHEDULES

 
1.1(a)
IP Security Agreements

1.1(b)
Vessel Mortgages

4.1
Jurisdictions of Organization and Qualification

4.2
Equity Interests and Ownership

4.12
Vessels

4.15
Material Contracts

6.1
Certain Indebtedness

6.2
Certain Liens

6.3
Certain Negative Pledges

6.5
Certain Restrictions on Subsidiary Distributions

6.6
Certain Investments

6.11
Certain Affiliate Transactions

 
 
EXHIBITS

 
A
Funding Notice

B-1
Term Loan Note

B-2
[Reserved]

C
[Reserved]

D-1
Opinions of Counsel

D-2
Opinions of Counsel

D-3
Opinions of Counsel

E
Assignment Agreement

F
Certificate re Non-Bank Status

G
[Reserved]

H
Counterpart Agreement

I
[Reserved]

J-1
[Reserved]

J-2
[Reserved]

K
[Reserved]

L
[Reserved]

M
Reaffirmation Agreement

 
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (POST-PETITION)
 
This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (POST-PETITION), dated
as of April 11, 2011 is entered into by and among, AMBASSADORS INTERNATIONAL,
INC., as a debtor and debtor in possession, a Delaware corporation (“Parent”),
DEGREES LIMITED, a Bahamian company (“Degrees”), WIND STAR LIMITED, a Bahamian
company (“Windstar”), WIND SPIRIT LIMITED, a Bahamian company (“Windspirit” and,
together with Degrees and Windstar, “Non-Debtor Borrowers”, and the Non-Debtor
Borrowers, together with Parent, the “Borrowers”), AMBASSADORS CRUISE GROUP,
LLC, as a debtor and debtor in possession, a Delaware limited liability company
(“ACG”), AMBASSADORS INTERNATIONAL CRUISE GROUP (USA), LLC, as a debtor and
debtor in possession, a Delaware limited liability company (“AICGUSA”), AMERICAN
WEST STEAMBOAT COMPANY LLC, as a debtor and debtor in possession, an Oregon
limited liability company (“AMWest”), AMBASSADORS, LLC, as a debtor and debtor
in possession, a Delaware limited liability company (“AMLLC”), CONTESSA BOAT,
LLC, as a debtor and debtor in possession, a Delaware limited liability company
(“Contessa”), MQ BOAT, LLC, as a debtor and debtor in possession, a Delaware
limited liability company (“MQ Boat”), DQ BOAT, LLC, as a debtor and debtor in
possession, a Delaware limited liability company (“DQ Boat”), CQ BOAT, LLC, as a
debtor and debtor in possession, a Delaware limited liability company (“CQ
Boat”), EN BOAT, an Oregon limited liability company (“EN Boat”), AQ BOAT, a
Delaware limited liability company (“AQ Boat”), QW BOAT COMPANY LLC, as a debtor
and debtor in possession, an Oregon limited liability company (“QW Boat” and
together with ACG, AICGUSA, AMWest, AMLLC, Contessa, MQ Boat, DQ Boat, CQ Boat,
EN Boat and AQ Boat, the “US Subsidiaries”, and the US Subsidiaries, together
with Parent, the “Debtors”), AMBASSADORS INTERNATIONAL MARSHALL ISLANDS, LLC, a
Marshall Islands limited liability company (“AIMI”), AMBASSADORS INTERNATIONAL
CRUISE GROUP, LLC, a Marshall Islands limited liability company (“AICG”),
AMBASSADORS INTERNATIONAL INVESTMENTS, LLC, a Marshall Islands limited liability
company (“Investments”), and WINDSTAR SAIL CRUISES LIMITED, a Bahamian company
(“WSCL” and together with AIMI, AICG and Investments, the “Foreign
Non-Borrowers”, and the Foreign Non-Borrowers, together with the Non-Debtor
Borrowers, the “Non-Debtor Subsidiaries”, and the Non-Debtor Subsidiaries,
together with the Debtors, the “Guarantors”), AICGUSA, as funds agent for the
Borrowers (“Funds Agent”), the Lenders party hereto from time to time (the
“Lenders”), and LAW DEBENTURE TRUST COMPANY OF NEW YORK (“Law Debenture”), as
Administrative Agent (together with its permitted successors in such capacity,
the “Administrative Agent”) and as Collateral Agent (together with its permitted
successor in such capacity, the “Collateral Agent”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
 
WHEREAS, Law Debenture, as the existing agent (the “Existing Agent”), the
lenders parties thereto (the “Existing Lenders”) and the Credit Parties entered
into that certain Credit and Guaranty Agreement, dated as of March 23, 2010 (as
amended, modified and supplemented to date, the “Existing Credit Agreement”),
pursuant to which the Existing Agent and the Existing Lenders established a
senior secured $15,000,000 working capital facility consisting of $10,000,000 in
term loans, of which $9,575,000 in aggregate principal is outstanding (the
“Existing Term Loans”), and a $5,000,000 revolving credit facility (the
“Existing Revolving Credit Facility”, and any revolving loans thereunder, the
“Revolving Loans”);
 
WHEREAS, the Existing Term Loans and all other “Obligations” under and as
defined in the Existing Credit Agreement (collectively, the “Pre-Petition
Obligations”) are and continue to be governed by this Agreement, but shall not,
except as and to the extent otherwise provided in the Interim Order, be (i)
Super-Priority Claims or (ii) entitled to receive the benefit of any additional
Liens granted to secure the Obligations pursuant to the Interim Order (the “DIP
Liens”), in each case, until the entry of the Final Order, but shall receive the
benefit of the adequate protection granted pursuant to the Interim Order (the
“Pre-Petition Adequate Protection”) automatically upon entry of the Interim
Order;
 
WHEREAS, Section 5.1(c) and (d) of the Existing Credit Agreement required the
Parent to deliver to the Administrative Agent, on March 31, 2011, (a) the
consolidated and consolidating balance sheets of Parent and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated (and with respect to
statements of income, consolidating) statements of income, stockholders’ equity
and cash flows of Parent and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; and with respect to such consolidated financial statements a
report thereon of Moss Adams LLP or other independent certified public
accountants of recognized national standing selected by Parent, and reasonably
satisfactory to Agent (collectively, the “Annual Financial Statements”) and (b)
a duly executed Compliance Certificate (together with the Annual Financial
Statements, the “Required Financial Deliveries”);
 
WHEREAS, an Event of Default has occurred and is continuing under Section 8.1(c)
of the Existing Credit Agreement as a result of the failure to make the Required
Financial Deliveries (the “Required Financial Deliveries Default”);
 
WHEREAS, on April 1, 2011 (the “Petition Date”), the Debtors filed voluntary
petitions with the Bankruptcy Court initiating their respective cases that are
pending under Chapter 11 of the Bankruptcy Code (the “Bankruptcy Cases”) and
have continued in the possession of their assets and in the management of their
business pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
 
WHEREAS, the Non-Debtor Subsidiaries have not filed voluntary petitions with the
Bankruptcy Court, are not debtors under the Bankruptcy Cases, and continue to
operate in the ordinary course of business;
 
WHEREAS, an Event of Default has occurred and is continuing under Section 8.1(g)
of the Existing Credit Agreement as a result of the Bankruptcy Cases (the
“Bankruptcy Default”);
 
WHEREAS, certain other Events of Default may have occurred on or prior to the
date hereof as a result of the Bankruptcy Cases (the “Additional Defaults” and
together with the Bankruptcy Default and the Required Financial Deliveries
Default, the “Specified Pre-Petition Defaults”);
 
WHEREAS, the Credit Parties have requested that the Existing Agent and the
Existing Lenders (a) terminate the Revolving Commitments (as defined in the
Existing Credit Agreement) and the Existing Revolving Credit Facility and (b)
provide up to $10,000,000 in multiple draw, non-amortizing term loans (the “New
Money Terms Loans”);
 
WHEREAS, the Existing Agent, the Existing Lenders and the Credit Parties have
agreed to amend and restate the Existing Credit Agreement on the terms and
conditions provided herein;
 
WHEREAS, it is the intention of the parties hereto that, and each party hereto
expressly agrees that, (a) this Agreement not constitute a novation, refinancing
or replacement of the obligations and liabilities existing under the Existing
Credit Agreement or evidence of payment or termination of all or any of such
obligations and liabilities of the Credit Parties or, except for the termination
of the Revolving Commitments and the Existing Revolving Credit Facility as
requested by the Credit Parties, or the Existing Lenders, it being agreed that
all such obligations and liabilities incurred by the Borrower under the Existing
Credit Agreement shall continue in full force and effect and shall continue to
be evidenced hereby, (b) this Agreement amends and restates in its entirety the
Existing Credit Agreement and (c) from and after the Closing Date, the Existing
Credit Agreement, as amended and restated hereby, and each other Credit Document
continues in force or effect, including as to the continued existence of the
“Obligations” under and as defined thereunder, all guarantees made and Liens
granted  pursuant to the Credit Documents, the representations and warranties
made, covenants agreed to, and the actions or omissions performed or required to
be performed under each Credit Document, in each case, on or prior to the
Closing Date;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as stated above and as
follows:
 
SECTION 1.  DEFINITIONS AND INTERPRETATION
 
1.1           Definitions.
 
The following terms used herein, including in the preamble, recitals,
appendices, exhibits and schedules hereto, shall have the following meanings:
 
“Accounting Change” as defined in Section 1.2.
 
“Additional DIP Collateral” means the Collateral pledged by EN Boat and AQ Boat
pursuant to the Joinder Agreement and the vessel pledged by DQ Boat pursuant to
the DQ Mortgage.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Parent or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Parent or any of its Subsidiaries, threatened against or
affecting Parent or any of its Subsidiaries or any property of Parent or any of
its Subsidiaries.
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Agent” means each of (a) Administrative Agent, (b) Collateral Agent, and (c)
any other Person appointed under the Credit Documents to serve in an agent or
similar capacity.
 
“Agent Affiliates” as defined in Section 10.1(b).
 
“Aggregate Amounts Due” as defined in Section 2.17.
 
“Agreement” means this Amended and Restated Credit and Guaranty Agreement
(Post-Petition), as it may be amended, amended and restated, supplemented or
otherwise modified from time to time.
 
“Amendment to Intercreditor Agreement” means that certain Amendment and Waiver
to Intercreditor Agreement, dated as of April 6, 2011, among Administrative
Agent, Senior Secured Notes Trustee, as collateral agent for holders of the
Parent 10% Senior Secured Notes, Borrowers, Parent and the other Guarantors.
 
“APA Letter Agreement” means the Letter Agreement dated March 31, 2011 entered
into between the Debtors and the holders of a majority in aggregate amount of
the outstanding Parent 10% Senior Secured Notes, evidencing each party’s
intention to enter into the transactions contemplated by the Asset Purchase
Agreement.
 
“APA Purchaser” means a designee or nominee of the Senior Secured Notes Trustee
(or their designee or nominee).
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.1(b).
 
“Approved Sale” means a transaction in form and substance and governed by
documentation in form and substance satisfactory to the Requisite Lenders in
their sole discretion, pursuant to which a sale of all or substantially all of
the assets of the Debtors or the Equity Interests of one or more Debtors to the
APA Purchaser pursuant to (a) the Asset Purchase Agreement, (b) Section 363 of
the Bankruptcy Code or (c) any other foreclosure sale or other exercise of
remedies under the Uniform Commercial Code or otherwise is consummated, in each
case, in which the Obligations are assumed or paid in full.
 
“Asset Purchase Agreement” means an asset purchase agreement in form and
substance satisfactory to the Requisite Lenders in their sole discretion and
substantially in the form attached as an exhibit to the APA Letter Agreement (or
such other form as may be approved by the Debtors and by  the Requisite
Lenders), pursuant to which the Debtors shall sell all or substantially all of
their assets under Section 363 of the Bankruptcy Code.
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrowers or any Guarantor), in one transaction or
a series of transactions, of all or any part of Parent’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, and including in any
event any vessel, in each case whether now owned or hereafter acquired, leased
or licensed, including the Equity Interests of any of Parent’s Subsidiaries,
other than (i) inventory (or other assets) sold, leased or licensed out in the
ordinary course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued), (ii) subject to the
prior written consent thereto of the Requisite Lenders, sales, leases or
licenses out of other assets (other than any vessel), including obsolete assets
and (iii) an Approved Sale.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
 
“Assignment Effective Date” as defined in Section 10.6(b).
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to Administrative
Agent as to the authority of such Authorized Officer.
 
“Avoidance Actions” means causes of action under Chapter 5 of the Bankruptcy
Code.
 
“Bahamian Share Pledge” means that certain share pledge agreement among AICG and
WSCL and the Collateral Agent in form and substance satisfactory to the
Requisite Lenders in their sole discretion.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Beneficiary” means each Agent and Lender.
 
“Bidding Procedures Order” means an order approving the bid protections, auction
process and sale procedures for a sale of all or substantially all of the assets
of the Credit Parties under section 363 of the Bankruptcy Code in form and
substance satisfactory to the Requisite Lenders in their sole discretion.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System or any successor thereto.
 
“Borrowers” as defined in the preamble hereto.
 
“Borrowing” as defined in Section 2.1(b).
 
“Borrowing Date” as defined in Exhibit A.
 
“Budget” shall mean the Initial Budget or any Supplemental Budget, as
applicable.
 
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Carve-Out” as defined in Section 4.25(a)(i).
 
“Carve-Out Notice” means written notice from the Administrative Agent to the
Credit Parties, their counsel, counsel to any Committee and the United States
Trustee (i) of the occurrence of an Event of Default and (ii) of the termination
of the Pre-Default Carve Out.
 
“Case Professionals” as defined in Section 4.25(a)(i).
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.
 
“Change of Control” means any time that Parent shall cease to beneficially own
and control 100% on a fully diluted basis of the economic and voting interest in
the Equity Interests of each Borrower and each Guarantor.  For the avoidance of
doubt, in no event shall an Approved Sale cause a Change of Control.
 
“Closing Date” means the initial Credit Date under this Agreement.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests), whether existing on the Petition Date or
thereafter acquired, in which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Obligations, including, without
limitation, any vessels, cash, any investments of such cash, deposit accounts,
inventory, equipment, goods, general intangibles, accounts receivable, other
rights to payment whether arising before or after the Petition Date, contracts,
properties, plants, equipment, general intangibles, documents, instruments,
interest in leaseholds, real property, patents, copyrights, trademarks, trade
names, other intellectual property, Equity Interests, and the proceeds of all of
the foregoing and, subject only to and effective upon the entry of the Final
Order, the Avoidance Actions; provided that, prior to the entry of the Final
Order, the Pre-Petition Obligations shall not be secured by, or be granted Liens
on, the Additional DIP Collateral except to the extent granted in respect of the
Pre-Petition Adequate Protection.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Pledge and Security Agreement, the Vessel
Mortgages, the Intellectual Property Security Agreements, the Interim Order, the
Final Order and all other instruments, documents and agreements delivered by any
Credit Party pursuant to this Agreement or any of the other Credit Documents,
either prior to or on or after the date hereof, in order to grant to Collateral
Agent, for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.
 
“Commitment” means an Existing Term Loan Commitment or a New Money Term Loan
Commitment.
 
“Committee” means, to the extent formed, appointed, or approved in the
Bankruptcy Cases, any official committee of unsecured creditors appointed
pursuant to Section 1102 of the Bankruptcy Code.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Parent and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” (or analogous line item) (other than those
expenditures that have been customarily accounted for by Parent and its
Subsidiaries as “dry-dock costs”) or similar items reflected in the consolidated
statement of cash flows of Parent and its Subsidiaries.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement and all other documents, instruments or
agreements heretofore or hereafter executed and delivered by a Credit Party for
the benefit of any Agent or any Lender in connection herewith or with the
Existing Credit Agreement, whether prior to, on or after the date hereof.
 
“Credit Extension” means the making of a Loan.
 
“Credit Party” means each Person (other than any Agent or any Lender or any
other representative thereof) from time to time party to a Credit Document.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Parent’ and its Subsidiaries’ operations
and not for speculative purposes.
 
“Debtors” as defined in the preamble hereto.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Funds Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all Funds
Defaulting Lenders (including such Funds Defaulting Lender) had funded all of
their respective Defaulted Loans) over the aggregate outstanding principal
amount of all Loans of such Funds Defaulting Lender.
 
“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) or such Defaulting Lender shall have
paid all amounts due under Section 9.6, as the case may be, and (b) such
Defaulting Lender shall have delivered to Borrowers and Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which Borrowers,
Administrative Agent and Requisite Lenders waive all failures of such Defaulting
Lender to fund or make payments required hereunder in writing; and (y) with
respect to any Insolvency Defaulting Lender, the period commencing on the date
such Lender became an Insolvency Defaulting Lender and ending on the earliest of
the following dates:  (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable and (ii) the date that such Defaulting Lender ceases to hold any portion
of the Loans or Commitments.
 
“Defaulted Loan” means any Loan not made by any Lender when required hereunder.
 
“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“DIP Liens” as defined in the recitals hereto.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for the scheduled payments or dividends in cash, or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date, except, in the case of clauses (i)
and (ii), if as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of such a change of control or
asset sale event are subject to the prior payment in full of all Obligations and
the termination of the Commitments.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“DQ Mortgage” means that certain Preferred US Vessel Mortgage, granted by DQ
Boat, LLC in favor of the Collateral Agent.
 
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender, a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof) or a
Permitted Holder, or (ii) a commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans in
the ordinary course of business; provided, that no Credit Party nor any
Affiliate thereof, other than the Permitted Holders, shall be an Eligible
Assignee.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Parent, any of its Subsidiaries or any
of their respective ERISA Affiliates.
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, complaint, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or provincial (or any subdivision of any of them) statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities, including common law,
relating to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Parent or any of its Subsidiaries or any
Facility.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of Parent or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Parent or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Parent or such Subsidiary and with
respect to liabilities arising after such period for which Parent or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Parent, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Parent, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Parent, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code.
 
“Event of Default” means each of the conditions or events set forth in
Section 8.1.
 
“Excess Cash Collateral Amount” as defined in Section 6.2(o).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Existing Agent” as defined in the recitals hereto.
 
“Existing Credit Agreement” as defined in the recitals hereto.
 
“Existing Intercompany Notes” means each promissory note
evidencing  Indebtedness described in clauses 6.1(p) or (q).
 
“Existing Revolving Credit Facility” as defined in the recitals hereto.
 
“Existing Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund Existing Term Loans on the dates provided in the Existing Credit
Agreement and “Existing Term Loan Commitments” means such commitments of all
Lenders in the aggregate, it being acknowledged that all Existing Term Loan
Commitments have expired and are no longer available.
 
“Existing Term Loans” as defined in the recitals hereto.
 
“Existing Term Note” means each promissory note issued under the Existing Credit
Agreement in connection with the Existing Term Loans, as it may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Extraordinary Receipts” means any cash received by any Credit Party or any of
its Subsidiaries not in the ordinary course of business consisting of (a)
proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of any Credit Party or any of its Subsidiaries, or (ii)
received by any Credit Party or any of its Subsidiaries as reimbursement for any
payment previously made to such Person), and (c) any purchase price adjustment
(other than a working capital adjustment) received in connection with any
purchase agreement other than the Asset Purchase Agreement.
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Parent or any of its Subsidiaries or any of their respective
predecessors or Affiliates.
 
“Final Order” means an order of the Bankruptcy Court, in form and substance
mutually satisfactory to the Requisite Lenders, in their sole discretion and
Debtors, approving the Loans and the Credit Documents and the Liens and
Guaranties granted thereunder and the other transactions contemplated thereby on
a final basis as contemplated by the Interim Order, following a hearing as
required by Rule 4001(c)(2) of the Federal Rules of Bankruptcy Procedure or such
other procedures so approved by the Bankruptcy Court that are acceptable to the
Requisite Lenders in their sole discretion, which shall be in full force and
effect and shall not have been stayed, reversed, vacated or otherwise modified
(other than with the consent of the Requisite Lenders, in their sole
discretion).
 
“Final Order Entry Date” as defined in Section 2.1(b).
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Parent that such financial statements fairly present,
in all material respects, the financial condition of Parent and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.
 
“Financial Plan” as defined in Section 5.1(i).
 
“First Day Orders” means the orders pursuant to motions and applications filed
by the Credit Parties on the Petition Date (the “First Day Motions”) entered by
the Bankruptcy Court in the Bankruptcy Cases within one (1) Business Day after
the Petition Date, in each case, in form and substance satisfactory to the
Requisite Lenders.
 
“First Day Motions” as defined in the definition of First Day Orders.
 
“First Priority” means, with respect to any security interest or other Lien on
property, that such security interest or other Lien is superior to all other
security interests and other Liens on such property other than Permitted Senior
Liens.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.
 
“Foreign Non-Borrowers” as defined in the preamble hereto.
 
“Funding Borrower” as defined in Section 2.24.
 
“Funding Guarantors” as defined in Section 7.3.
 
“Funding Notice” means a notice executed by an Authorized Officer of the
Borrowers and each Guarantor setting forth (a) the identity of the Borrower that
will receive the proceeds of the requested Loan, (b) the use of the proceeds of
the requested Loan and the Budget line-item authorizing such use of proceeds and
certifying that such use of proceeds is authorized and provided for under the
Budget, subject to the Variance, (c) the date of each proposed Borrowing Date,
and (d) such other information as is further described in Exhibit A.
 
“Funds Agent” as defined in the preamble hereto.
 
“Funds Defaulting Lender” means any Lender who (i) other than at the direction
or request of any regulatory agency or authority, defaults in its obligation to
fund any Loan, (ii) has notified Borrowers or Administrative Agent in writing,
or has made a public statement, that it does not intend to comply with its
obligation to fund any Loan or its Pro Rata Share of any payment under
Section 9.6, (iii) has failed to confirm that it will comply with its obligation
to fund any Loan or its Pro Rata Share of any payment under Section 9.6 within
five Business Days after written request for such confirmation from
Administrative Agent (which request may only be made after all conditions to
funding have been satisfied); provided that such Lender shall cease to be a
Funds Defaulting Lender upon receipt of such confirmation by Administrative
Agent, or (iv) has failed to pay to Administrative Agent or any other Lender any
amount (other than its portion of any Loan or amounts required to be paid under
Section 9.6 or any other amount that is de minimis) due under any Credit
Document within five Business Days of the date due, unless such amount is the
subject of a good faith dispute.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
 
“Governmental Authorization” means any permit, license, authorization,
registration, approval, plan, directive, consent order or consent decree of or
from any Governmental Authority.
 
“Guaranteed Obligations” as defined in Section 7.1.
 
“Guarantor” as defined in the preamble hereto.
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement or
other agreement or arrangement designed to protect against fluctuations in
currency exchange rates, interest rates, or the cost of fuel.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Increased-Cost Lenders” as defined in Section 2.23.
 
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any trade payable that is (a) outstanding more than six months from the
date of incurrence of the obligation in respect thereof, (b) more than 120 days
past due , (c) not incurred in the ordinary course of business or (d) evidenced
by a note or similar written instrument, provided that trade payables of the
Majestic Group shall not constitute Indebtedness; (v) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) Disqualified
Equity Interests; (viii) the direct or indirect guaranty, endorsement (otherwise
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclause (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; and (xi) the net
mark-to-market exposure of such Person in respect of any exchange traded or
over-the-counter derivative transaction, including any Interest Rate Agreement
and any Currency Agreement, in each case, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any
derivative transaction be deemed “Indebtedness” for any purpose under
Section 6.7.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)); (ii) the commitment letter
delivered by any Agent or any Lender to any Borrower or Parent with respect to
the transactions contemplated by this Agreement; or (iii) any Environmental
Claim or any Hazardous Materials Activity relating to or arising from, directly
or indirectly, any past or present activity, operation, land ownership, or
practice of Parent or any of its Subsidiaries.
 
“Indemnitee” as defined in Section 10.3.
 
“Initial Budget” means a cash flow budget, depicting on a weekly and entity by
entity basis, line-items for projected (i) receipts, (ii) disbursements
(including ordinary course operating expenses, bankruptcy-related expenses,
capital expenditures, asset sales and fees and expenses of the Administrative
Agent and Lenders and any other fees and expenses relating to the transactions
contemplated hereby, including in connection with the Interim Order and the Sale
Motion) and (iii) liquidity consisting of unrestricted and available cash on
hand, in each case for each week from the week ending April 1, 2011 through the
last day of the week that is 13 weeks thereafter, which is attached as Exhibit B
to the Interim Order.
 
“Initial Closing Date” means March 23, 2010.
 
“Insolvency Defaulting Lender” means any Lender with a Commitment that (i) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent, (ii)
becomes the subject of an insolvency, bankruptcy, dissolution, liquidation or
reorganization proceeding, or (iii) becomes the subject of an appointment of a
receiver, intervenor or conservator under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect;
provided that a Lender shall not be an Insolvency Defaulting Lender solely by
virtue of the ownership or acquisition by a Governmental Authority or an
instrumentality thereof of any Equity Interest in such Lender or a parent
company thereof.
 
“Intellectual Property Collateral” as defined in the Pledge and Security
Agreement.
 
“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement listed on Schedule 1.1(a) previously delivered by the
applicable Pledgors on the Initial Closing Date.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
March 23, 2010 (as amended by the Amendment to Intercreditor Agreement, and as
further amended, restated or otherwise modified from time to time in accordance
with the terms thereof), among Administrative Agent, Senior Secured Notes
Trustee, as collateral agent for holders of the Parent 10% Senior Secured Notes,
Borrowers, Parent and the other Guarantors.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes.
 
“Interim Order” means the order of the Bankruptcy Court entered on April 5,
2011, approving the Loans and the Credit Documents and the Liens and Guaranties
granted thereunder and the other transactions contemplated thereby on an interim
basis, which shall be in full force and effect until the entry of the Final
Order approving the Loans and the Credit Documents and the Liens and Guaranties
granted thereunder and the other transactions contemplated thereby, and which
shall not have been stayed, reversed, vacated or otherwise modified (other than
with the consent of the Requisite Lenders in their sole discretion).
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent or any of its Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than any Borrower or Guarantor); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Parent from any Person (other than any Borrower or
any Guarantor), of any Equity Interests of such Person; (iii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Parent or any of
its Subsidiaries to any other Person (other than to any Borrower or any
Guarantor), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business; and (iv) all investments consisting
of any exchange-traded or over-the-counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes.  The amount of any Investment of the type described in
clauses (i), (ii) and (iii) shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.
 
“Joinder Agreement” means that certain Joinder Agreement to the Pledge and
Security Agreement, among EN Boat, AQ Boat and the Collateral Agent.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
 
“Law Debenture” as defined in the preamble hereto.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto in accordance with
Section 10.6 pursuant to an Assignment Agreement.
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
 
“Loans” and “Term Loans” means the collective reference to the Existing Term
Loans and the New Money Term Loans.
 
“Majestic Group” means American West Steamboat Company LLC, MQ Boat, LLC, DQ
Boat, LLC, QW Boat Company LLC, Contessa Boat, LLC, AQ Boat, LLC, EN Boat, LLC
and CQ Boat, LLC.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Parent and its
Subsidiaries taken as a whole other than as a result of general economic or
political conditions applicable to the cruise line industry as a whole; (ii) the
ability of any Credit Party to fully and timely perform its Obligations; (iii)
the legality, validity, binding effect or enforceability against a Credit Party
of a Credit Document to which it is a party; or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Credit Document.
 
“Material Contract” means any contract or other arrangement to which Parent or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
 
“Material Real Estate Asset” means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $250,000 as of the date of the acquisition
thereof or (ii) any Real Estate Asset that Requisite Lenders have determined is
material to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Parent or any Subsidiary thereof, including
Borrowers.
 
“Maturity Date” means the earliest of (a) the Scheduled Maturity Date; (b) April
26, 2011, if the Final Order has not been entered by such date and (c) the date
on which all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
 
“Maximum Net Worth” as defined in Section 7.3.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.  Notwithstanding the
foregoing, the “MD&A” section of Parent’s Form 10-Q or 10-K is deemed to be the
Narrative Report.
 
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Parent or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Parent or any of its Subsidiaries in connection with
such Asset Sale, minus (iii) in the case of a sale of the vessel “Columbia
Queen,” the amount received from the sale of such vessel that is required to be
held as collateral by Parent’s credit card processing company in exchange for a
release of such processing company’s Lien in such vessel.
 
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Parent or any of its Subsidiaries (a) under any
casualty insurance policy in respect of a covered loss thereunder or (b) as a
result of the taking of any assets of Parent or any of its Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Parent or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Parent or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.
 
“Net Worth” as defined in Section 7.3.
 
“New Intercompany Note” means the promissory note dated as of March 23, 2010,
evidencing Indebtedness incurred before and after the date hereof and owed among
Credit Parties.
 
“New Money Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund  New Money Term Loans in accordance with, and subject to the
terms and conditions of, this Agreement, and “New Money Term Loan Commitments”
means such commitments of all Lenders in the aggregate.  The amount of each
Lender’s Term Loan Commitment, if any, is set forth on Appendix A-1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.  The aggregate amount of the New Money Term
Loan Commitments as of the Closing Date is $10,000,000.
 
“New Money Term Loans” as defined in the recitals hereto.
 
“New Money Term Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Non-Debtor Subsidiaries” as defined in the preamble hereto.
 
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Non-U.S. Lender” as defined in Section 2.20(c).
 
“Note” means an Existing Term Note or a New Money Term Note.
 
“Obligation Aggregate Payments” as defined in Section 2.24.
 
“Obligation Fair Share” as defined in Section 2.24.
 
“Obligation Fair Share Contribution Amount” as defined in Section 2.24.
 
“Obligation Fair Share Shortfall” as defined in Section 2.24.
 
“Obligations” means all obligations of every nature of each Credit Party,
including the Pre-Petition Obligations and any other obligations from time to
time owed to Agents (including former Agents) or Lenders, under any Credit
Document, whether for principal, interest, payments for fees, expenses,
indemnification or otherwise, whether or not for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising and however acquired.  Notwithstanding the foregoing,
(a) prior to the entry of the Final Order, the Pre-Petition Obligations shall
not, except to the extent of the Pre-Petition Adequate Protection (but, for the
avoidance of doubt, the Obligations that are not Pre-Petition Obligations and,
to the extent of the Pre-Petition Adequate Protection, the Pre-Petition
Obligations shall), (i) constitute allowed administrative expense claims in the
Bankruptcy Cases having priority pursuant to Section 364(d)(1) of the Bankruptcy
Code over all administrative expense claims and unsecured claims against the
Debtors now existing or hereafter arising, of any kind or nature whatsoever,
including, without limitation, all administrative expense claims of the kind
specified in Sections 503(b) and 507(b) of the Bankruptcy Code (other than the
Carve-Out) or (ii) be secured by the Additional DIP Collateral and (b) at all
times after the entry of the Final Order, all Obligations (including all
Pre-Petition Obligations) shall (x) constitute allowed administrative expense
claims in the Bankruptcy Cases having priority pursuant to Section 364(d)(1) of
the Bankruptcy Code over all administrative expense claims and unsecured claims
against the Debtors now existing or hereafter arising, of any kind or nature
whatsoever, including, without limitation, all administrative expense claims of
the kind specified in Sections 503(b) and 507(b) of the Bankruptcy Code (other
than the Carve-Out) and (y) be secured by the Additional DIP Collateral.
 
“Obligee Guarantor” as defined in Section 7.8.
 
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
 
“Parent” as defined in the preamble hereto.
 
“Parent Notes” means each of the Parent 10% Senior Secured Notes and the Parent
3.75% Convertible Senior Notes.
 
“Parent Notes Documents” means each of the Parent 10% Senior Secured Notes
Documents and the Parent 3.75% Convertible Senior Notes Documents.
 
“Parent 10% Senior Secured Notes” means the 10% Senior Secured Notes due 2012
issued by Parent.
 
“Parent 10% Senior Secured Notes Consent” means that certain Waiver and Consent
Agreement, dated as of April 6, 2011, among Parent, Borrowers, the other
Guarantors and holders of at least a majority in the aggregate principal amount
of the Parent 10% Senior Secured Notes in form and substance satisfactory to the
Requisite Lenders.
 
“Parent 10% Senior Secured Notes Documents” means the indenture under which the
Parent 10% Senior Secured Notes were issued and all other instruments,
agreements and other documents evidencing or governing the Parent 10% Senior
Secured Notes or providing for any guarantee or other right with respect
thereto, including without limitation, the Intercreditor Agreement.
 
“Parent 3.75% Convertible Senior Notes” means the 3.75% Convertible Senior Notes
due 2027 issued by Parent and outstanding on the Closing Date.
 
“Parent 3.75% Convertible Senior Notes Documents” means the indenture under
which the Parent 3.75% Convertible Senior Notes were issued and all other
instruments, agreements and other documents evidencing or governing the Parent
3.75% Convertible Senior Notes or providing for any guarantee or other right
with respect thereto.
 
“PATRIOT Act” as defined in Section 3.1(r).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Perfection Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
 
“Permitted Holders” means Whippoorwill Associates, Inc. and any Affiliates
thereof.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
 
“Permitted Senior Liens” means each Permitted Lien referred to in clauses (c),
(d), (j), (k), (o), (q), (s), (t) and (v) of Section 6.2 that, pursuant to
mandatory provisions of applicable law, has priority over the Liens granted
pursuant to the Collateral Documents.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Petition Date” as defined in the recitals hereto.
 
“Platform” as defined in Section 5.1(p).
 
“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of March 23, 2010, as amended, restated, supplemented or otherwise modified
from time to time.
 
“Pledgor” as defined in the Pledge and Security Agreement.
 
“Pre-Default Carve Out” as defined in Section 4.25(a)(i).
 
“Pre-Petition Adequate Protection” as defined in the recitals hereto.
 
“Pre-Petition Obligations” as defined in the recitals hereto.
 
“Pre-Petition Secured Debt” shall mean the Parent 10% Senior Secured Notes and
the Existing Credit Agreement.
 
“Principal Office” means, Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as Administrative Agent may from time to time designate in writing
to Borrowers and each Lender.
 
“Pro Rata Share” means the percentage obtained by dividing (a) the Term Loan
Exposure of that Lender by (b) the aggregate Term Loan Exposure of all Lenders.
 
“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Parent, its Subsidiaries or their securities.
 
“Reaffirmation Agreement” means that certain Reaffirmation Agreement,
substantially in the form attached hereto as Exhibit M.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
 
“Register” as defined in Section 2.7(b).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Remaining Obligor” as defined in Section 7.3.
 
“Replacement Lender” as defined in Section 2.23.
 
“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than 50% of the aggregate Term Loan Exposure of
all Lenders.
 
“Residual Carve Out” as defined in Section 4.25(a)(i).
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Parent, any Borrower
or any of their respective Subsidiaries (or any direct or indirect parent of any
Borrower or Parent) now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of Parent or any other Borrower or any of their respective Subsidiaries (or any
direct or indirect parent thereof) now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of Parent,
Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of any Borrower or Parent) now or hereafter outstanding; and (iv) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, the Parent Notes
Documents or any Indebtedness evidenced thereby.
 
“Revolving Loans” as defined in the recitals hereto.
 
“Sale and Leaseback Transaction” as defined in Section 6.10.
 
“Sale Motion” means the motion or motions of the Debtors, in form and substance
acceptable to the Requisite Lenders in their sole discretion, seeking approval
and entry of (i) the Bidding Procedures Order and (ii) the Sale Order.
 
“Sale Order” means an order approving the transaction contemplated by the Asset
Purchase Agreement in form and substance satisfactory to the Requisite Lenders
in their sole discretion.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“Scheduled Maturity Date” means the date that is 120 days after the Petition
Date.
 
“Secured Parties” means the Agents and Lenders and shall include, without
limitation, all former Agents and Lenders to the extent that any Obligations
owing to such Persons were incurred while such Persons were Agents or Lenders
and such Obligations have not been paid or satisfied in full.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Senior Secured Notes Trustee” means Wilmington Trust FSB.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
 
“Super-Priority Claims” as defined in Section 4.25(a)(i).
 
“Supplemental Budget” means each supplemental or replacement budget to the
Initial Budget, in each case in form and substance satisfactory to the Requisite
Lenders in their sole discretion, and in each case delivered in accordance with
Section 5.1(q) (covering any time period covered by a prior budget or covering
additional time periods).
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).
 
“Term Loans” and “Loans” means the collective reference to the Existing Term
Loans and the New Money Term Loans.
 
“Term Loan Commitment” means an Existing Term Loan Commitment or a New Money
Term Loan Commitment.
 
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) the outstanding principal amount of the Existing
Term Loans of such Lender, (ii) the outstanding principal amount of the New
Money Term Loans of such Lender, and (iii) such Lender’s undrawn New Money Term
Loan Commitment; provided, that such Lender’s New Money Term Loan Commitment
shall be reduced immediately and without further action (x) on the Closing Date
in an amount equal to such Lender’s New Money Term Loans made on such date and
(y) on each Credit Date in an amount equal to such Lender’s New Money Term Loans
made on such date.
 
“Term Loan Note” means each promissory note issued on or about the Initial
Closing Date evidencing an Existing Term Loan and each promissory note in the
form of Exhibit B-1, evidencing a New Money Term Loan, as each may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Terminated Lender” as defined in Section 2.23.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Unearned Customer Deposits” means amounts paid to Parent or any of its
Subsidiaries representing unsailed booking amounts.
 
“U.S. Lender” as defined in Section 2.20(c).
 
“US Subsidiaries” as defined in the preamble hereto.
 
“Variance” means, with respect to the Budget, a percentage variance with respect
to projected borrowings in each then-current Budget; provided that the Variance
shall not exceed (a) 15% of the receipts and operating line items listed in the
Initial Budget and (b) 10% of non-operating line items listed in the Initial
Budget.
 
“Vessel Mortgage” means each Vessel Mortgage listed on Schedule 1.1(b) hereto,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
 
“Vessel Mortgage Amendments” means (i) the Amended and Restated Deed of
Covenants Collateral to a Statutory Mortgage, granted by Windstar to the
Collateral Agent, (ii) the Amended and Restated Deed of Covenants Collateral to
a Statutory Mortgage, granted by Degrees to the Collateral Agent, and (iii) the
Amended and Restated Deed of Covenants Collateral to a Statutory Mortgage,
granted by Windspirit to the Collateral Agent.
 
1.2           Accounting Principles.
 
Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.  Financial statements and other information required to be delivered
by Parent to Lenders pursuant to Sections 5.1(a), 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(e), if applicable).  Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Financial Statements.  If GAAP shall change from as in effect on the
date hereof and Requisite Lenders shall consent to any change in the methods for
the preparation of the financial statements and other information required to be
delivered by Parent to Lenders pursuant to Sections 5.1(a), 5.1(b) and 5.1(c),
the certificates required to be delivered pursuant to Section 5.1(d)
demonstrating compliance with the financial covenants contained herein shall
include detailed calculations setting forth the adjustments necessary to
demonstrate whether the Credit Parties are in compliance with such financial
covenants based upon GAAP as in effect on the date hereof.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in, and determinations of compliance with the provisions of, Section
6 (including all relevant definitions used therein or for such purposes) hereof
shall be made without giving effect to (i) any election under FASB Accounting
Standards Codification 825 (or any other part of FASB’s Accounting Standards
Codification having a similar result or effect) for all purposes, including
without limitation,  to value any Indebtedness or other liabilities of any
Credit Party or any Subsidiary of any Credit Party at “fair value” or to include
any gain or loss attributable thereto in the calculation of net income (or loss)
of any Credit Party or any Subsidiary of any Credit Party, (ii) any election
under FASB Accounting Standards Codification 810 (or any other part of FASB’s
Accounting Standards Codification having a similar result or effect) for all
purposes , including without limitation, in the calculation of net income (or
loss) of any Credit Party or any Subsidiary of any Credit Party giving effect to
the inclusion of net income (or loss) attributable to non-controlling
interests  in less-than wholly-owned Subsidiaries, (iii) any election under FASB
Accounting Standards Codification 805 (or any other part of FASB’s Accounting
Standards Codification having a similar result or effect) for all purposes,
including without limitation,  to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value” or
include any gain or loss attributable thereto in the calculation of net income
(or loss) of any Credit Party or any Subsidiary of any Credit Party, unless, in
each case, otherwise expressly provided for herein, or consented to by the
Requisite Lenders.
 
In the event that after the Closing Date, the Credit Parties change an existing
accounting practice, or implement a new accounting practice, in each case solely
for purposes of conforming to GAAP (each, an “Accounting Change”), then, in such
event, Parent shall promptly notify Administrative Agent and Lenders thereof in
writing, which notice shall include a description, in reasonable detail, of the
Accounting Change, and then the Lenders and Credit Parties shall promptly meet
and confer in good faith for the purpose of memorializing in writing an
amendment of this Agreement, the effect of which shall be to revise, as
applicable (y) the definitions of the relevant financial terms contained herein,
and/or (z) the levels or ratios to be maintained pursuant to the relevant
financial covenants contained herein, in each case to the extent necessary to
take into account the applicable Accounting Change.
 
1.3           Interpretation, Etc.
 
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.  References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided.  When referencing a date or time period, “from” means
“from and including”, and “to” means “to but excluding” and “until” means “until
but excluding”, and “prior to” means “prior to a specified date” or, if relevant
to effectiveness of a document or the occurrence of an event on a specified
date, “prior to the time of occurrence of such effectiveness or event on such
specified date”.  The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.  The terms “lease” and
“license” shall include sub-lease and sub-license, as applicable.
 
SECTION 2.  LOANS
 
2.1           Term Loans.
 
(a)           Existing Term Loans.  On the Initial Closing Date, the Lenders
with an Existing Term Loan Commitment made the Existing Term Loans.  The
Borrowers hereby acknowledge, confirm and agree that, immediately prior to the
effectiveness of this Agreement and the Closing Date, the aggregate principal
amount of the Existing Term Loans equals $9,575,000.  All Existing Term Loans
and other “Obligations” under and as defined in the Existing Credit Agreement
outstanding on the Closing Date shall constitute Obligations under and as
defined herein.  Notwithstanding the foregoing, (a) prior to the entry of the
Final Order, the Pre-Petition Obligations shall not, except to the extent of the
Pre-Petition Adequate Protection (but, for the avoidance of doubt, the
Obligations that are not Pre-Petition Obligations and, to the extent of the
Pre-Petition Adequate Protection, the Pre-Petition Obligations shall),
(i) constitute allowed administrative expense claims in the Bankruptcy Cases
having priority pursuant to Section 364(d)(1) of the Bankruptcy Code over all
administrative expense claims and unsecured claims against the Debtors now
existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, all administrative expense claims of the kind specified in
Sections 503(b) and 507(b) of the Bankruptcy Code (other than the Carve-Out) or
(ii) be secured by the Additional DIP Collateral and (b) at all times after the
entry of the Final Order, all Obligations (including all Pre-Petition
Obligations) shall (x) constitute allowed administrative expense claims in the
Bankruptcy Cases having priority pursuant to Section 364(d)(1) of the Bankruptcy
Code over all administrative expense claims and unsecured claims against the
Debtors now existing or hereafter arising, of any kind or nature whatsoever,
including, without limitation, all administrative expense claims of the kind
specified in Sections 503(b) and 507(b) of the Bankruptcy Code (other than the
Carve-Out) and (y) be secured by the Additional DIP Collateral.  Each Lender
hereby agrees to forbear from exercising any remedies in connection with the
Specified Pre-Petition Defaults; provided that such forbearance shall terminate
upon the earlier of (a) the date of any Event of Default under this Agreement,
and (b) the date that any Debtor enters into any debtor-in-possession financing
or other financing agreement with any lender other than Whippoorwill Associates,
Inc. or any of its discretionary funds or accounts (or any other financial
institution acceptable to the Requisite Lenders in their sole discretion), and
rescinds any automatic acceleration of the Existing Term Loans as a result of
any Specified Pre-Petition Default.
 
(b)           New Money Term Loans.  Subject to the terms and conditions hereof,
each Lender severally agrees to make New Money Term Loans to the Borrowers from
time to time on any Business Day during the period from the Closing Date to the
Maturity Date (each a “Borrowing”), in an aggregate principal amount not to
exceed, (a) prior to the date and time of the entry of the Final Order (such
date and time, the “Final Order Entry Date”) 50% of such Lender’s New Money Term
Loan Commitment (or $5,000,000 in the aggregate for all Lenders prior to the
Final Order Entry Date), and (b) from the Final Order Entry Date to the Maturity
Date, an amount equal to the excess of such Lender’s New Money Term Loan
Commitment over the aggregate principal amount of New Money Term Loans made by
such Lender prior to the Final Order Entry Date (or in the aggregate as to all
Lenders, the excess of $10,000,000 over the aggregate principal amount of all
New Money Term Loans made prior to the Final Order Entry Date).  Any amount
borrowed under this Section 2.1(b) and subsequently repaid or prepaid may not be
reborrowed.
 
(c)           Maturity.  Subject to Sections 2.13(a) and 2.14, all amounts owed
hereunder with respect to the Term Loans shall be paid in full on or prior to
the Maturity Date.  Each Lender’s New Money Term Loan Commitment shall be
reduced immediately and without further action on each Credit Date in an amount
equal to the amount of New Money Term Loans funded on such date after giving
effect to the funding of such Lender’s New Money Term Loans on such date.
 
(d)           Borrowing Mechanics for New Money Term Loans.
 
(i)           Borrowers shall deliver to Administrative Agent a fully executed
Funding Notice at least one Business Day prior to the Closing Date and no later
than 10:00 a.m. (New York City time) at least one Business Day prior to each
proposed Borrowing thereafter.  Promptly upon receipt by Administrative Agent of
such Funding Notice, Administrative Agent shall notify each Lender of the
proposed Borrowing and the aggregate amount thereof and of such Lender’s Pro
Rata Share thereof.
 
(ii)           Notice of receipt of each Funding Notice in respect of New Money
Term Loans, together with the amount of each Lender’s Pro Rata Share thereof, if
any, together with the applicable interest rate, shall be provided by
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but (provided that the Administrative Agent shall have received such
notice by Noon, New York City time) not later than 3:00 p.m. (New York City
time) on the same day as Administrative Agent’s receipt of such Funding Notice
from Borrowers.
 
(iii)           Each Lender shall make its New Money Term Loans available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
Closing Date or the Borrowing Date, as applicable, by wire transfer of same day
funds in Dollars, at the Principal Office designated by Administrative
Agent.  Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the New Money Term Loans
available to Borrowers on the Closing Date or such Borrowing Date, as
applicable, by causing an amount of same day funds in Dollars equal to the
proceeds of all such New Money Term Loans received by Administrative Agent from
Lenders to be credited to the account of Borrowers at the Principal Office
designated by Administrative Agent or to such other account as may be designated
in writing to Administrative Agent by Borrowers, including such account as set
forth in Section 2.3 below.
 
2.2            [Reserved]
 
2.3           Funds Agent.
 
(a)           Unless otherwise notified in writing, each Borrower hereby
instructs the Administrative Agent to make the proceeds of each New Money Term
Loan due such Borrower under Section 2.1(b) directly to an account of the Funds
Agent designated by the Funds Agent, for the account of such Borrower.  Any
payment made by Administrative Agent to the Funds Agent, as agent for any
Borrower, shall be deemed a payment to such Borrower and any payment received by
the Funds Agent, as agent for any Borrower shall be deemed receipt by such
Borrower.
 
(b)           The Funds Agent agrees that it is accepting the proceeds of each
New Money Term Loan for the account of the respective Borrower(s) for whose
benefit the applicable Funding Notice was given, and agrees to follow the
written instructions of such Borrower(s) as to the use of such proceeds.
 
(c)           Any notice to be given under this Agreement by one or more
Borrowers may be given by Parent or the Funds Agent on behalf of the Borrowers.
 
(d)           The Funds Agent hereby agrees that it shall only distribute
proceeds of the New Money Term Loans in accordance with the Budget.  Each
Borrower hereby agrees to apply the proceeds of each New Money Term Loan in
accordance with the proposed utilization thereof as set forth in the related
Funding Notice and in accordance with the then applicable Budget.
 
2.4           [Reserved]
 
2.5           Pro Rata Shares.
 
All New Money Term Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a New Money Term Loan requested hereunder nor shall
any New Money Term Loan Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a New Money Term Loan requested hereunder or purchase a participation
required hereby.
 
2.6           Use of Proceeds.
 
The proceeds of the Term Loans shall be applied by Borrowers, in accordance with
the Budget, subject to the Variance, to (a) pay interest, fees and expenses
associated with this Agreement, (b) provide for the ongoing working capital and
capital expenditure needs of Borrowers and Guarantors during the pendency of the
Bankruptcy Cases, including adequate protection payments to the Senior Secured
Notes Trustee and reimbursement of expenses incurred by the Lenders and the
Agent, (c) pay prepetition obligations of the Debtors as consented to by the
Lenders and (d) provide for other general corporate purposes of Borrowers and
Guarantors (including professional costs incurred and paid in accordance with
the Budget).  No portion of the proceeds of any Credit Extension shall be used
in any manner that (i) causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act or (ii) is not consistent with and provided for in the
Funding Notice and the related Budget.
 
2.7           Evidence of Debt; Register; Lenders’ Books and Records; Notes.
 
(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrowers
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Borrowers, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or any Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
 
(b)           Register.  Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders and the Commitments and Loans
of each Lender from time to time (the “Register”).  The Register shall be
available for inspection by any Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice.  Administrative Agent shall record, or shall
cause to be recorded, in the Register the Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on each Borrower and each Lender, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or any Borrower’s
Obligations in respect of any Loan.  Each Borrower hereby designates
Administrative Agent to serve as such Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and each Borrower
hereby agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”
 
(c)           Notes.  If so requested by any Lender by written notice to
Borrowers (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Borrowers shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person that is an assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after Borrowers’ receipt of such notice) a Note or Notes
to evidence such Lender’s Term Loan.
 
2.8           Interest on Loans.
 
(a)           Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof (a) in the case of the Existing
Term Loans, from the Closing Date, and (b) in the case of the New Money Term
Loans, from the date made, through repayment (whether by acceleration or
otherwise) thereof at a rate of twelve percent (12%) per annum.
 
(b)           Interest payable pursuant to Section 2.8(a) shall be computed on
the basis of a 365-day or 366-day year, as the case may be for the actual number
of days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of such Loan shall be included, and the date of
payment of such Loan shall be excluded; provided, if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.
 
(c)           Except as otherwise set forth herein, interest on each Loan shall
accrue on a daily basis and (i) shall be payable monthly in arrears on the first
Business Day of each month (beginning with the first month following the Closing
Date) with respect to interest accrued on and to each such payment date; (ii)
shall be payable in arrears upon any prepayment of that Loan, whether voluntary
or mandatory, to the extent accrued on the amount being prepaid; and (iii) shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans.
 
2.9           [Reserved]
 
2.10        Default Interest.
 
Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder).  Payment or acceptance
of the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, the Collateral Agent or any Lender.
 
2.11        Fees.
 
(a)           Borrowers agree to pay to the Lenders a commitment fee in an
aggregate amount equal to $200,000, which amount shall be fully earned,
non-refundable and payable upon the entry of the Interim Order.
 
(b)           In addition to the foregoing commitment fee, Borrowers agree to
pay to the Agents such other fees in the amounts and at the times separately
agreed upon.
 
2.12        [Reserved]
 
2.13        Voluntary Prepayments.
 
(a)           Voluntary Prepayments.
 
(i)           At any time and from time to time Borrowers may prepay the Loans
on any Business Day in whole or in part, in an aggregate minimum amount of
$500,000 and integral multiples of $500,000 in excess of that amount;
 
(ii)           All such prepayments shall be made upon not less than one
Business Day’s prior written or telephonic notice given to Administrative Agent
by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
original notice for Term Loans, as the case may be, by telefacsimile or
telephone to each Lender).  Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein (other than in connection with a prepayment
being made in connection with a financing, which shall be contingent on the
consummation of such financing and shall be due and payable on the date of such
financing).  Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).
 
(iii)           [Reserved]
 
(b)           [Reserved]
 
2.14        Mandatory Prepayments.
 
(a)           Net Asset Sale Proceeds.  No later than the first Business Day
following the date of receipt by Parent or any of its Subsidiaries of any Net
Asset Sale Proceeds, Borrowers shall prepay the Loans and/or the New Money Term
Loan Commitments shall be permanently reduced as set forth in Section 2.15(b) in
an aggregate amount equal to such Net Asset Sale Proceeds.
 
(ii)           [Reserved]
 
(iii)           [Reserved]
 
(b)           Insurance/Condemnation Proceeds.  No later than the first Business
Day following the date of receipt by Parent or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrowers shall prepay the Loans and/or the New Money Term Loan Commitments
shall be permanently reduced as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds, less any amount of
such Insurance/Condemnation Proceeds payable to a purchaser in respect of such
assets subject to, and in accordance with the contract governing, such sale;
provided that, any Net Insurance/Condemnation Proceeds received from the pending
insurance claim for the “Empress of the North” (a) prior to the entry of the
Final Order shall be held in an account subject to a Control Agreement (as
defined in the Pledge and Security Agreement) in favor of the Collateral Agent
and shall be used to repay the Loans and/or permanently reduce the New Money
Term Loan Commitments pursuant to this Section upon the occurrence and
continuance of an Event of Default occurring on or prior to the Final Order
Entry Date and (b) upon entry of the Final Order, may be used by the Borrowers
for working capital purposes of Parent and its Subsidiaries.
 
(c)           Extraordinary Receipts.  No later than the first Business Day
following the date of receipt by Parent or any of its Subsidiaries of any
Extraordinary Receipts, Borrowers shall prepay the Loans and/or the New Money
Term Loan Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to such Extraordinary Receipts.
 
(d)           Indebtedness Proceeds.  No later than the first Business Day
following the date of receipt by Parent or any of its Subsidiaries of any
proceeds of Indebtedness (other than proceeds of the Loans) issued or incurred
by any of them (without prejudice to the occurrence of any Default or Event of
Default that may arise as a result of such issuance or incurrence), Borrowers
shall prepay the Loans and/or the New Money Term Loan Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to such proceeds of Indebtedness.
 
(e)           Equity Interests Proceeds.  No later than the first Business Day
following the date of receipt by Parent or any of its Subsidiaries of any
proceeds of Equity Interests issued by any of them or any capital contribution
in respect of existing Equity Interests of any of them, Borrowers shall prepay
the Loans and/or the New Money Term Loan Commitments shall be permanently
reduced as set forth in Section 2.15(b) in an aggregate amount equal to such
proceeds of Equity Interests issuances or capital contributions.
 
(f)           Prepayment Certificate.  Concurrently with any prepayment of the
Loans pursuant to this Section 2.14, Borrowers shall deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the calculation of
the amount of the applicable proceeds.  In the event that Borrowers shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, Borrowers shall promptly make an additional
prepayment of the Loans and/or the New Money Term Loan Commitments shall be
permanently reduced in an amount equal to such excess, and Borrowers shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.
 
2.15        Application of Prepayments.
 
(a)           Application of Voluntary Prepayments.  Except as otherwise
provided in the Interim Order or Final Order, as applicable, with respect to
payment of the Carve-Out, any prepayment of any Loan pursuant to Section 2.13(a)
shall be applied as specified by Borrowers in the applicable notice of
prepayment; provided, in the event Borrowers fail to specify the Loans to which
any such prepayment shall be applied, such prepayment shall be applied as
follows:
 
(x)            if after the Final Order Entry Date:
 
(i)           first, to repay outstanding Existing Term Loans (ratably in
accordance with the respective outstanding principal amounts thereof); and
 
(ii)           second, to prepay the outstanding New Money Term Loans (ratably
in accordance with the respective outstanding principal amounts thereof); and
 
(y)            if prior to the Final Order Entry Date:
 
(i)           first, to prepay the outstanding New Money Term Loans (ratably in
accordance with the respective outstanding principal amounts thereof); and
 
(ii)           second, to repay outstanding Existing Term Loans (ratably in
accordance with the respective outstanding principal amounts thereof).
 
(b)           Application of Mandatory Prepayments.  Except as otherwise
provided in the Interim Order or Final Order, as applicable, with respect to
payment of the Carve-Out, any amount required to be paid and/or to permanently
reduce the New Money Term Loan Commitments pursuant to Sections 2.14 shall be
applied as follows:
 
(x)            if after the Final Order Entry Date:
 
(i)           first, to prepay outstanding Existing Term Loans (ratably in
accordance with the respective outstanding principal amounts thereof);
 
(ii)           second, to prepay the outstanding New Money Term Loans (ratably
in accordance with the respective outstanding principal amounts thereof); and
 
(iii)           third, to further permanently reduce the New Money Term Loan
Commitments to the full extent thereof.
 
(y)            if prior to the Final Order Entry Date:
 
(iv)           first, to prepay the outstanding New Money Term Loans (ratably in
accordance with the respective outstanding principal amounts thereof);
 
(v)           second, to prepay outstanding Existing Term Loans (ratably in
accordance with the respective outstanding principal amounts thereof); and
 
(vi)           third, to further permanently reduce the New Money Term Loan
Commitments to the full extent thereof.
 
 
(c)           [Reserved]
 
2.16        General Provisions Regarding Payments.
 
(a)           All payments by Borrowers of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition or, as provided herein,
withholding or deduction for Tax, and delivered to Administrative Agent not
later than 1:00 p.m. (New York City time) on the date due (or not later than
5:00 p.m. (New York City time) in the case of a Maturity Date falling on April
26, 2011) at the Principal Office designated by Administrative Agent for the
account of Lenders; for purposes of computing interest and fees, funds received
by Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrowers on the next succeeding Business Day.
 
(b)           All payments in respect of the principal amount of any Loan shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable
before application to principal.
 
(c)           Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.
 
(d)           Whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.
 
(e)           Administrative Agent shall deem any payment by or on behalf of
Borrowers hereunder that is not made in same day funds prior to 1:00 p.m. (New
York City time) to be a non-conforming payment.  Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day.  Administrative Agent shall give prompt telephonic notice to Borrowers and
each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.1(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.10 from the date such amount
was due and payable until the date such amount is paid in full.
 
(f)           If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 10.1 of the Pledge and Security Agreement.
 
2.17        Ratable Sharing.
 
Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross-action or by the enforcement
of any right under the Credit Documents or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of any Borrower or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest.  Each Borrower expressly consents to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and
all rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by Borrowers to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.  The
provisions of this Section 2.17 shall not be construed to apply to (a) any
payment made by Borrowers pursuant to and in accordance with Sections 2.19 or
2.20 and any other payments expressly required to be made to an individual
Lender hereunder as opposed to Lenders generally or (b) any payment obtained by
any Lender as consideration for the assignment or sale of a participation in any
of its Loans or other Obligations owed to it.
 
2.18        [Reserved]
 
2.19        Increased Costs; Capital Adequacy.
 
(a)           Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):  (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Tax on the overall net income of such Lender) with respect to
this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder; and the result of any of the foregoing is
to increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrowers shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Lender shall deliver to
Borrowers (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.  Notwithstanding
anything to the contrary set forth above, the Borrowers shall not be obligated
in any event to compensate any Lender for any such amount incurred by such
Lender more than 120 days prior to the date that such Lender notifies the
Borrowers of such change giving rise to such amount.
 
(b)           Capital Adequacy Adjustment.  In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or New Money Term Loan Commitment or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrowers from such Lender of the statement referred to in the
next sentence, Borrowers shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction.  Such Lender shall deliver to Borrowers
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.  Notwithstanding anything
to the contrary set forth above, the Borrowers shall not be obligated in any
event to compensate any Lender for any such amount incurred by such Lender more
than 120 days prior to the date that such Lender notifies the Borrowers of such
change giving rise to such amount.
 
2.20        Taxes; Withholding, Etc.
 
(a)           Payments to Be Free and Clear.  All sums payable by or on behalf
of any Credit Party hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax (other than a Tax on the overall
net income of any Lender) imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of any Credit Party or by any federation or organization of
which the United States of America or any such jurisdiction is a member at the
time of payment.
 
(b)           Withholding of Taxes.  If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender under any of the Credit Documents:  (i) Borrowers shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as any Borrower become aware of it; (ii) Borrowers shall pay
any such Tax before the date on which penalties attach thereto, such payment to
be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrowers shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender (other than a Lender that becomes a Lender pursuant to
Section 2.23) under clause (iii) above except to the extent that any change
after the date hereof (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender; provided that additional amounts shall be payable to a Lender to the
extent such Lender’s assignor was entitled to receive such additional amounts.
 
(c)           Evidence of Exemption From U.S. Withholding Tax.  Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-U.S.
Lender”) shall deliver to Administrative Agent for transmission to Borrowers, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrowers or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor forms), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Borrowers to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Credit Documents, or
(ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate re Non-Bank Status
together with two original copies of Internal Revenue Service Form W-8BEN (or
any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Borrowers to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of interest payable under any of the Credit Documents.  Each
Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) and is not an exempt recipient within the
meaning of Treasury Regulation Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrowers on or prior to the Closing Date (or, if
later, on or prior to the date on which such Lender becomes a party to this
Agreement) two original copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an
exemption.  Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.20(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to Administrative Agent for transmission
to Borrowers two new original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor form), or a Certificate re
Non-Bank Status and two original copies of Internal Revenue Service Form W-8BEN
(or any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrowers to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify Administrative Agent and Borrowers of its inability
to deliver any such forms, certificates or other evidence.  Borrowers shall not
be required to pay any additional amount to any Non-U.S. Lender under
Section 2.20(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the first sentence of this
Section 2.20(c), or (2) to notify Administrative Agent and Borrowers of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.20(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve each Borrower of
its obligation to pay any additional amounts pursuant to this Section 2.20 in
the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.
 
2.21        Obligation to Mitigate.
 
Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Loans becomes aware of the occurrence
of an event or the existence of a condition that would entitle such Lender to
receive payments under Section 2.19 or 2.20, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, fund or maintain
its Credit Extensions, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 2.19 or 2.20 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, funding or maintaining of such Commitments or Loans through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Commitments or Loans or the interests
of such Lender; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.21 unless Borrowers agree to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above.  A certificate as to the amount of any such expenses
payable by Borrowers pursuant to this Section 2.21 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to
Borrowers (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
 
2.22        Defaulting Lenders.
 
Anything contained herein to the contrary notwithstanding, in the event that any
Lender becomes a Defaulting Lender, then during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of any amendment, waiver or consent with respect to any
provision of the Credit Documents that requires the approval of Requisite
Lenders.  During any Default Period with respect to a Funds Defaulting Lender
that is not also an Insolvency Defaulting Lender, any amounts that would
otherwise be payable to such Funds Defaulting Lender with respect to its Loans
and Commitments under the Credit Documents (including, without limitation,
voluntary and mandatory prepayments and fees) shall, in lieu of being
distributed to such Funds Defaulting Lender, be retained by Administrative Agent
and applied in the following order of priority:  first, to the payment any
amounts owing by such Funds Defaulting Lender to Administrative Agent, and
second, to the payment of the Loans of other Lenders (but not to the Loans of
such Funds Defaulting Lender) as if such Funds Defaulting Lender had funded all
Defaulted Loans of such Funds Defaulting Lender.  During any Default Period with
respect to an Insolvency Defaulting Lender, any amounts that would otherwise be
payable to such Insolvency Defaulting Lender under the Credit Documents
(including, without limitation, voluntary and mandatory prepayments and fees)
may, in lieu of being distributed to such Insolvency Defaulting Lender, be
retained by Administrative Agent to collateralize indemnification and
reimbursement obligations of such Insolvency Defaulting Lender in an amount
reasonably determined by Administrative Agent.  No Commitment of any Lender
shall be increased or otherwise affected, and, except as otherwise expressly
provided in this Section 2.22, performance by Borrowers of their obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Lender becoming a Defaulting Lender or the operation
of this Section 2.22.  The rights and remedies against a Defaulting Lender under
this Section 2.22 are in addition to other rights and remedies which Borrowers
may have against such Defaulting Lender as a result of it becoming a Defaulting
Lender and which Administrative Agent or any Lender may have against such
Defaulting Lender with respect thereto.
 
2.23        Removal or Replacement of a Lender.
 
Anything contained herein to the contrary notwithstanding, in the event
that:  (a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to
Borrowers that such Lender is entitled to receive payments under Section 2.19 or
2.20, (ii) the circumstances which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within two Business Days after any Borrower’s request for such withdrawal; (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after any Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrowers may, by giving
written notice to Administrative Agent and any Terminated Lender of their
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrowers shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased-Cost Lender, a Non-Consenting Lender or
Insolvency Defaulting Lender, and the Funds Defaulting Lender (if not also an
Insolvency Defaulting Lender) shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided, (1)
on the date of such assignment, the Replacement Lender shall pay to the
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Borrowers shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.19 or 2.20; or
otherwise as if it were a prepayment and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender.  Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Commitments,
if any, such Terminated Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.  Each
Lender agrees that if Borrowers exercises their option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.
 
2.24        Co-Borrowers.
 
(a)           Joint and Several Liability of Borrowers.  All Obligations of
Borrowers under this Agreement and the other Credit Documents shall be joint and
several Obligations of each Borrower.
 
(b)           Subrogation.  Until the Obligations shall have been paid in full
in Cash, each Borrower shall withhold exercise of any right of subrogation,
contribution or any other right to enforce any remedy which it now has or may
hereafter have against the other Borrower or any other guarantor of the
Obligations.  Each Borrower further agrees that, to the extent the waiver of its
rights of subrogation, contribution and remedies as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
such rights such Borrower may have against the other Borrower, any collateral or
security or any such other guarantor, shall be junior and subordinate to any
rights Collateral Agent may have against the other Borrower, any such collateral
or security, and any such other guarantor.  The Borrowers under this Agreement
and the other Credit Documents together desire to allocate among themselves, in
a fair and equitable manner, their Obligations arising under this Agreement and
the other Credit Documents.  Accordingly, in the event any payment or
distribution is made on any date by any Borrower under this Agreement and the
other Credit Documents (a “Funding Borrower”) that exceeds its Obligation Fair
Share as of such date, that Funding Borrower shall be entitled to a contribution
from the other Borrower in the amount of such other Borrower’s Obligation Fair
Share Shortfall as of such date, with the result that all such contributions
will cause each Borrower’s Obligation Aggregate Payments to equal its Obligation
Fair Share as of such date.  “Obligation Fair Share” means, with respect to a
Borrower as of any date of determination, an amount equal to (i) the ratio of
(X) the Obligation Fair Share Contribution Amount with respect to such Borrower
to (Y) the aggregate of the Obligation Fair Share Contribution Amounts with
respect to all the Borrowers, multiplied by (ii) the aggregate amount paid or
distributed on or before such date by all Funding Borrowers under this Agreement
and the other Credit Documents in respect of the Obligations
guarantied.  “Obligation Fair Share Shortfall” means, with respect to a Borrower
as of any date of determination, the excess, if any, of the Obligation Fair
Share of such Borrower over the Obligation Aggregate Payments of such
Borrower.  “Obligation Fair Share Contribution Amount” means, with respect to a
Borrower as of any date of determination, the maximum aggregate amount of the
Obligations of such Borrower under this Agreement and the other Credit Documents
that would not render its Obligations hereunder or thereunder subject to
avoidance as a fraudulent transfer or conveyance under §548 of the Bankruptcy
Code, 11 U.S.C. §548, or any comparable applicable provisions of state law;
provided that, solely for purposes of calculating the Obligation Fair Share
Contribution Amount with respect to any Borrower for purposes of this Section
2.24, any assets or liabilities of such Credit Party arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
Obligations of contribution hereunder shall not be considered as assets or
liabilities of such Borrower.  “Obligation Aggregate Payments” means, with
respect to a Borrower as of any date of determination, an amount equal to (i)
the aggregate amount of all payments and distributions made on or before such
date by such Borrower in respect of this Agreement and the other Credit
Documents (including in respect of this Section 2.24) minus (ii) the aggregate
amount of all payments received on or before such date by such Borrower from the
other Borrower as contributions under this Section 2.24.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Borrower.  The
allocation among the Borrowers of their Obligations as set forth in this Section
2.24 shall not be construed in any way to limit the liability of any Borrower
hereunder or under any Credit Document.
 
(c)           Representative of Borrowers.  Each Borrower hereby appoint Parent
and the Funds Agent as its agent, attorney-in-fact and representative for the
purpose of (i) making any borrowing requests or other requests required under
this Agreement, (ii) the giving and receipt of notices by and to Borrowers under
this Agreement, (iii) the delivery of all documents, reports, financial
statements and written materials required to be delivered by Borrowers under
this Agreement, and (iv) all other purposes incidental to any of the
foregoing.  Each Borrower agrees that any action taken by Parent or the Funds
Agent as the agent, attorney-in-fact and representative of such Borrower shall
be binding upon such Borrower to the same extent as if directly taken by such
Borrower.
 
(d)           Obligations Absolute.  Each Borrower hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Borrower, to (i) proceed against any
other Borrower, any guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any other Borrower, any guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of any other Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of any other Borrower or any Guarantor including any defense
based on or arising out of the lack of validity or the unenforceability of the
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any other Borrower or any Guarantor from any cause
other than payment in full of the Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Obligations, except behavior which amounts to bad
faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Borrower’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Borrower’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, notices of any
renewal, extension or modification of the Obligations or any agreement related
thereto, notices of any extension of credit to Borrower and notices of any of
the matters referred to in Section 7.5 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
 
SECTION 3.  CONDITIONS PRECEDENT
 
3.1           Closing Date.
 
The obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following conditions on or before the Closing Date:
 
(a)           Credit Documents.  Administrative Agent shall have received
sufficient copies of each the following originally executed documents and
delivered by each applicable Credit Party for each Lender:
 
(i)           this Agreement;
 
(ii)           the Reaffirmation Agreement;
 
(iii)           the Amendment to Intercreditor Agreement;
 
(iv)           the Joinder Agreement;
 
(v)           the DQ Mortgage;
 
(vi)           the Perfection Questionnaire; and
 
(vii)           the Vessel Mortgage Amendments.
 
(b)           Organizational Documents; Incumbency.  Administrative Agent shall
have received (i) sufficient copies of each Organizational Document executed and
delivered by each Non-Debtor Subsidiary, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, for each Lender, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of such
Person executing the Credit Documents to which it is a party; (iii) resolutions
of the Board of Directors or similar governing body of each Non-Debtor
Subsidiary approving and authorizing the execution, delivery and performance of
this Agreement and the other Credit Documents to which it is a party or by which
it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each Non-Debtor Subsidiary’s
jurisdiction of incorporation, organization or formation, and in each
jurisdiction in which it is qualified as a foreign corporation or other entity
to do business, each dated a recent date on or prior to the Closing Date; and
(v) such other documents as Requisite Lenders may reasonably request.
 
(c)           Organizational and Capital Structure.  The organizational
structure and capital structure of Parent and its Subsidiaries shall be as set
forth on Schedule 4.1.
 
(d)           Representations and Warranties.  The representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.
 
(e)           No Event of Default.  No event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default, other than the
filing of the Bankruptcy Cases.
 
(f)           Parent 10% Senior Secured Notes Consent; Supplemental
Indenture.  Administrative Agent shall have received a fully executed copy of
(i) the Parent 10% Senior Secured Notes Consent and (ii) a supplemental
indenture amending the Parent 10% Senior Secured Notes Documents, each in form
and substance reasonably satisfactory to the Requisite Lenders in their sole
discretion.
 
(g)           Governmental Authorizations and Consents.  Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to the
Requisite Lenders in their sole discretion.  All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing shall be
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion shall have expired.
 
(h)           Interim Order.  The Interim Order shall be in effect and shall not
have been reversed, modified, amended, or stayed (other than with the consent of
the Requisite Lenders in their sole discretion).
 
(i)           Sale Motion.  The Debtors shall have filed a request with the
Bankruptcy Court seeking approval of the Sale Motion.
 
(j)           Cash Management Order.  The Bankruptcy Court shall have entered an
order mutually satisfactory to the Administrative Agent, the Lenders and the
Debtors authorizing the Debtors to maintain the Debtors’ and the Non-Debtor
Subsidiaries’ existing cash management system.
 
(k)           Bankruptcy Pleadings.  All motions and other documents to be filed
with the Bankruptcy Court, including, without limitation, the First Day Orders
shall be in form and substance satisfactory to the Requisite Lenders in their
sole discretion.
 
(l)           Budget.  The Administrative Agent and the Lenders shall have
received the Initial Budget in form and substance satisfactory to the Requisite
Lenders in their sole discretion.
 
(m)           Collateral Documents.  Each Collateral Document shall remain in
full force and effect and continue to create a valid, perfected First Priority
security interest in, and Lien on, the personal property Collateral of each
Debtor and Non-Debtor Subsidiary.
 
(n)           APA Letter Agreement.  The Administrative Agent shall have
received a fully executed copy of the APA Letter Agreement in form and substance
satisfactory to the Requisite Lenders in their sole discretion.
 
(o)           Evidence of Insurance.  Collateral Agent and the Lenders shall
have received a certificate from Borrowers’ insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.5.
 
(p)           Opinions of Counsel to Credit Parties.  The Agents and the Lenders
and their respective counsel shall have received originally executed copies of
the favorable written opinions of Stroock & Stroock & Lavan LLP, Higgs &
Johnson, and Seward & Kissel LLP, counsel for Credit Parties, in the form of
Exhibit D-1, D-2 and D-3, in each case as to such other matters as the Requisite
Lenders may reasonably request, dated as of the Closing Date and otherwise in
form and substance reasonably satisfactory to the Requisite Lenders (and each
Credit Party hereby instructs its counsel to deliver such opinions to the
Administrative Agent and Lenders).
 
(q)           Fees.  Borrowers shall have paid to Agents and Lenders, as
applicable (i) the fees payable on the Closing Date referred to in Section 2.11
and (ii) the reasonable fees, expenses and disbursements of each counsel to the
Agents and Lenders (including, without limitation, the fees, costs and expense
of Gibson Dunn & Crutcher LLP and Morris James LLP) in connection with the
negotiation, preparation, execution and administration of the Credit Documents.
 
(r)           No Litigation.  Other than in connection with the Bankruptcy
Cases, there shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Requisite Lenders, singly or in the aggregate,
materially impairs the transactions contemplated by the Credit Documents, or
that could have a Material Adverse Effect.
 
(s)           Completion of Proceedings.  All partnership, corporate and other
proceedings of the Non-Debtor Subsidiaries taken or to be taken in connection
with the transactions contemplated hereby and all documents incidental thereto
not previously found acceptable by the Requisite Lenders and their counsel shall
be satisfactory in form and substance to the Requisite Lenders and such counsel,
and the Administrative Agent, the Lenders and such counsel shall have received
all such counterpart originals or certified copies of such documents as the
Requisite Lenders may reasonably request.
 
(t)           Patriot Act Compliance, etc.  A reasonable period prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”).
 
(u)           No Revolving Loans.  The Existing Revolving Credit Facility shall
have been terminated, and no Revolving Loans shall have been made or be
outstanding.
 
(v)           Filing of Tax Returns and Tax Diligence.  Each Credit Party shall
have filed all tax returns required to have been filed by such Credit Party in
accordance with applicable law and shall have delivered copies of all tax
returns filed since March 1, 2011 to the Requisite Lenders, and the Requisite
Lenders shall be satisfied in their sole discretion with the results of their
tax due diligence.
 
3.2           Conditions to Each Credit Extension.
 
(a)           Conditions Precedent.  The obligation of each Lender to make any
New Money Term Loan on any Credit Date (including the Closing Date) is subject
to the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:
 
(i)           Administrative Agent shall have received a fully executed and
delivered Funding Notice, which shall include a reaffirmation by each Guarantor
of its Guaranty;
 
(ii)           the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of that Credit Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof;
 
(iii)           no event shall have occurred and be continuing or would result
from the consummation of the applicable Credit Extension that would constitute
an Event of Default or a Default;
 
(iv)           [Reserved];
 
(v)           to the extent the Bankruptcy Court shall have entered the Sale
Order and the Bidding Procedures Order, such Sale Order and Bidding Procedures
Order shall not have been reversed, modified, amended, or stayed;
 
(vi)           the Debtor shall be in compliance with any deadlines and
conditions set forth in the procedures approved by the Bidding Procedures Order;
 
(vii)           the Bankruptcy Court shall have entered the Interim Order (or
Final Order, when applicable) in form and substance acceptable to the Requisite
Lenders in their sole discretion, and such Interim Order (or Final Order, when
applicable) shall not have been reversed, modified, amended, or stayed, and in
the case of any New Money Term Loans that would result in the aggregate amount
of New Money Term Loans made hereunder exceeding $5,000,000, the Bankruptcy
Court shall have entered the Final Order in form and substance acceptable to the
Requisite Lenders in their sole discretion, and such Final Order shall not have
been reversed, modified, amended, or stayed; and
 
(viii)           each Credit Party shall have filed all tax returns required to
have been filed by such Credit Party in accordance with applicable law and shall
have delivered copies of all tax returns filed since March 1, 2011 to the
Requisite Lenders, and the Requisite Lenders shall be satisfied in their sole
discretion with the results of their tax due diligence.
 
Any Agent or Lender shall be entitled, but not obligated to, request and
receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Lender such
request is warranted under the circumstances.
 
(b)           Funding Notice.  Each Funding Notice shall be executed by an
Authorized Officer of each Borrower and each Guarantor in a writing delivered to
Administrative Agent.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made hereby, each Credit Party represents and warrants to each
Lender, on the Closing Date and on each Credit Date, that the following
statements are true and correct:
 
4.1           Organization; Requisite Power and Authority; Qualification.
 
Each of Parent and its Subsidiaries (a) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, subject, in the
case of the Debtors, to the entry of the Interim Order (or Final Order, when
applicable), and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.
 
4.2           Equity Interests and Ownership.
 
The Equity Interests of each of Parent and its Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable.  Except as
set forth on Schedule 4.2, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which Parent or any of
its Subsidiaries is a party requiring, and there is no membership interest or
other Equity Interests of Parent or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Parent or any of its
Subsidiaries of any additional membership interests or other Equity Interests of
Parent or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Parent or any of its
Subsidiaries.  Schedule 4.2 correctly sets forth the ownership interest of
Parent and each of its Subsidiaries in their respective Subsidiaries as of the
Closing Date.
 
4.3           Due Authorization.
 
The execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto, subject, in the case of the Debtors, to the entry of the Interim
Order (or Final Order, when applicable).
 
4.4           No Conflict.
 
Upon entry by the Bankruptcy Court of the Interim Order (or the Final Order,
when applicable), in the case of the Debtors, the execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not (a) violate (i) any provision of any law or any governmental
rule or regulation applicable to Parent or any of its Subsidiaries, (ii) any of
the Organizational Documents of Parent or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Parent or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Parent or any of its Subsidiaries other than, with
respect to the Debtors, conflicts, breaches and defaults the enforcement of
which will be stayed by virtue of the filing of the Bankruptcy Cases; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of Parent or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of the
Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Parent or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date (or with respect
to actions to be taken by the Credit Parties after the Closing Date, which will
be obtained on or before the time such actions are to be taken) and disclosed in
writing to Lenders.
 
4.5           Governmental Consents.
 
Subject to the entry of the Interim Order (or the Final Order, when applicable),
in the case of the Debtors, the execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date or such
as have been obtained or made and are in full force in effect prior to the
Closing Date.
 
4.6           Binding Obligation.
 
Each Credit Document has been duly executed and delivered by each Credit Party
that is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability
(including, without limitation, the terms of the Interim Order or the Final
Order, when applicable).
 
4.7           Financial Statements.
 
The Financial Statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.  As of the Closing
Date, neither Parent nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the Financial Statements or the notes thereto and which
in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Parent
and any of its Subsidiaries taken as a whole.
 
4.8           [Reserved]
 
4.9           [Reserved].
 
4.10        Adverse Proceedings, Etc.
 
Except for, and in connection with, the Bankruptcy Cases, there are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect.  Neither Parent nor any of its Subsidiaries
(a) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
4.11        Payment of Taxes.
 
Except as otherwise permitted under Section 5.3, all tax returns and reports of
Parent and its Subsidiaries required to be filed by any of them have been timely
filed, and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon Parent and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and
payable.  Parent knows of no proposed tax assessment against Parent or any of
its Subsidiaries which is not being actively contested by Parent or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.
 
4.12        Vessels.
 
As of the Closing Date, Schedule 4.12 contains a true, accurate and complete
list of (i) each vessel owned by Parent and its Subsidiaries, specifying the
owner thereof and registration thereof and (ii) all charters, subcharters,
leases, subleases or assignments of charters or leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each such vessel.  Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and Parent does not
have knowledge of any default that has occurred and is continuing thereunder,
and each such agreement constitutes the legally valid and binding obligation of
each applicable Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.
 
4.13        Environmental Matters.
 
Neither Parent nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Parent nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law.  There are and, to each of Parent’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Parent or any of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  Neither Parent nor any of its Subsidiaries nor, to any Credit Party’s
knowledge, any predecessor of Parent or any of its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and none of Parent’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent.  Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  No event or condition has occurred or is occurring with respect
to Parent or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.
 
4.14        No Defaults.
 
Other than as a result of the Bankruptcy Cases, neither Parent nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.
 
4.15        Material Contracts.
 
Schedule 4.15 contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date, and except as described thereon, all
such Material Contracts are in full force and effect and no defaults currently
exist thereunder.
 
4.16        Governmental Regulation.
 
Neither Parent nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  Neither Parent nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
 
4.17        Margin Stock.
 
Neither Parent nor any of its Subsidiaries owns any Margin Stock.
 
4.18        Employee Matters.
 
Neither Parent nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse
Effect.  There is (a) no unfair labor practice complaint pending against Parent
or any of its Subsidiaries, or to the best knowledge of Parent and Borrowers,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Parent or any of its
Subsidiaries or to the best knowledge of Parent and Borrowers, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Parent or any of its Subsidiaries, and (c) to the best knowledge of
Parent and Borrower, no union representation question existing with respect to
the employees of Parent or any of its Subsidiaries and, to the best knowledge of
Parent and Borrower, no union organization activity that is taking place, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.
 
4.19        Employee Benefit Plans.
 
Parent, each of its Subsidiaries and each of their respective ERISA Affiliates
are in compliance with all applicable provisions and requirements of ERISA and
the Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan.  Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status.  No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Parent, any of its Subsidiaries or any of
their ERISA Affiliates.  No ERISA Event has occurred or is reasonably expected
to occur.  Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates.  The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Parent, any of its Subsidiaries or any of their ERISA Affiliates (determined as
of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan.  As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Parent, its Subsidiaries and their respective ERISA Affiliates for
a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero.  Parent, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.
 
4.20        [RESERVED]
 
4.21        Compliance with Statutes, Etc.
 
Each of Parent and its Subsidiaries is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Parent or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
4.22        Disclosure.
 
No representation or warranty of any Credit Party contained in any Credit
Document or in any other documents, certificates or written statements furnished
to any Agent or Lender by or on behalf of Parent or any of its Subsidiaries for
use in connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to Parent
or any Borrower, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Parent or any
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Parent or any Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
 
4.23        PATRIOT Act.
 
To the extent applicable, each Credit Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the Untied States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
4.24        Financial Condition.
 
Since the Petition Date, there have been no changes in the assets, liabilities,
financial condition or business of any Credit Party or any Subsidiary of any
Credit Party other than changes in the ordinary course of business or those
which have not had, and would not reasonably be expected to have, a Material
Adverse Effect.
 
4.25        Super-Priority Nature of Debtor’s Obligations and Administrative
Agent’s Liens.
 
(a)           All Obligations (other than, prior to the entry of the Final
Order, the Pre-Petition Obligations, except as provided in Section 2.1(a)) of
the Debtors hereunder and under the other Credit Documents, including, without
limitation, all principal, accrued interest, costs, fees and expenses, shall be
 
(i)           Claims, entitled to the benefits of Bankruptcy Code § 364(c)(1),
having a super-priority over any and all administrative expenses of the kind
specified in Bankruptcy Code §§ 326, 328, 330, 331, 503(b), 506(c), 507(a),
507(b), 364(c)(1) and/or 726 (“Super-Priority Claims”), subject only to a
carve-out (the “Carve-Out”) for (i) quarterly fees required to be paid pursuant
to 28 U.S.C. § 1930(a)(6), together with interest payable thereon pursuant to
applicable law and any fees payable to the Clerk of the Bankruptcy Court;
(ii) all reasonable fees and expenses incurred by a trustee under section 726(b)
of the Bankruptcy Code in an aggregate amount not to exceed $100,000, (iii) the
allowed and reasonable fees and expenses of professionals employed by the
Debtors and the Committee pursuant to Sections 327 and 1103 of the Bankruptcy
Code (the “Case Professionals”) (x) until the issuance of a Carve Out Notice, in
the amounts set forth in the Budget (the “Pre-Default Carve-Out”), and (y) from
and after delivery of a Carve Out Notice, in an aggregate amount (the “Residual
Carve Out”) not to exceed $150,000, provided that (A) any payments made to Case
Professionals for services rendered prior to the delivery of the Carve Out
Notice and in accordance with the Budget and (B) any fees and expenses of Case
Professionals accrued prior to the delivery of the Carve Out Notice in the
amounts set forth in the Budget and properly included in the Pre-Default Carve
Out and subsequently allowed, shall not reduce the Residual Carve Out.  The
Administrative Agent may conclusively rely upon the Borrower’s certification of
the Carve-Out and the Administrative Agent shall have no liability for any
errors in the Borrowers’ calculation of the Carve-Out.
 
(ii)           Secured, pursuant to Bankruptcy Code § 364(c)(2), subject to the
Carve-Out, by a perfected first-priority Lien on all present and after-acquired
assets and property of the Debtors not subject to a Lien on the Petition Date.
 
(iii)           Secured, pursuant to Bankruptcy Code § 364(d)(1), subject to the
Carve-Out, by perfected first-priority senior “priming” Liens on all present and
after-acquired assets and property of the Debtors subject to valid and perfected
liens existing on the Petition Date in favor of holders of the Prepetition
Secured Debt, and immediately junior to any valid and perfected lien on such
assets existing on the Petition Date that is senior to the liens in favor of
holders of the Prepetition Secured Debt.
 
(iv)           Secured, pursuant to Bankruptcy Code § 364(c)(3), subject to the
Carve-Out, by perfected junior liens on all present and after-acquired assets
and property of the Debtors subject to valid and perfected liens existing on the
Petition Date other than the liens in favor of holders of the Prepetition
Secured Debt or other applicable law.
 
(v)           Subject only to the Carve-Out, no cost or expense of
administration under Bankruptcy Code §§ 364(c)(1), 503(b), 506(c), 507(b) or
otherwise, and those resulting from the conversion of the Bankruptcy Cases
pursuant to Bankruptcy Code § 1112, shall be senior to, or pari passu with, the
Super-Priority Claims of Administrative Agent and Lenders arising out of the
Loans.  Upon written notice by the Administrative Agent to the Parent, the
Parent shall be deemed to have authorized the Administrative Agent to fund the
Carve-Out in a segregated account, which account shall be maintained for the
benefit of the professionals (and any such amounts funded shall be Obligations
hereunder).
 
(b)           Upon the entry by the Bankruptcy Court of the Interim Order (or
the Final Order, when applicable) the perfected, First Priority Lien on, and
security interest in, the Collateral described in the Credit Documents in favor
of the Administrative Agent, for the benefit of the Secured Parties, shall
continue to be a valid and enforceable perfected First Priority Lien on, and
security interest in, all right, title and interest of the Debtors in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person, including, without
limitation, the Liens securing the Parent 10% Senior Secured Note Documents
(subject only to the Carve-Out and the Permitted Senior Liens.
 
(c)           Notwithstanding the entry of the Interim Order (or the Final
Order, when applicable), the Sale Motion or the filing of the Bankruptcy Cases,
the Liens of the Administrative Agent and the Lenders on the Collateral of the
Non-Debtor Subsidiaries shall not be affected by the entry of the Interim Order
(or the Final Order, when applicable), the Bidding Procedures Order or the Sale
Order, or the filing of the Bankruptcy Cases, and such Liens shall remain valid
and enforceable perfected First Priority Liens, subject only to Permitted Senior
Liens.
 
4.26        Reorganization Matters.
 
(a)           The Bankruptcy Cases were commenced on the Petition Date and
proper notice has been given of (i) the motion seeking approval of the Credit
Documents and the Interim Order and Final Order, (ii) the hearing for the
approval of the Interim Order, and (iii) promptly after the scheduling thereof,
the hearing for the approval of the Final Order.  The Debtors shall give, on a
timely basis as specified in the Interim Order or the Final Order, as
applicable, all notices required to be given to all parties specified in the
Interim Order or Final Order, as applicable.
 
(b)           After the entry of the Interim Order, and pursuant to and to the
extent permitted in the Interim Order and the Final Order, the Obligations will
constitute allowed administrative expense claims in the Bankruptcy Cases having
priority over all administrative expense claims and unsecured claims against the
Debtors now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expense claims of the kind specified in
sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546,
726, 1113, 1114 or any other provision of the Bankruptcy Code or otherwise, as
provided under section 364(c)(l) of the Bankruptcy Code, subject, as to priority
only to the Carve-Out.
 
(c)           From and after the entry of the Interim Order and pursuant to and
to the extent provided in the Interim Order and the Final Order, the Liens
securing the Obligations will continue to be valid and enforceable perfected
Liens on all of the Collateral of the Debtors in the priorities described
therein and in Section 4.25 hereof.
 
(d)           The Interim Order (with respect to the period prior to the time
and date of entry of the Final Order) or the Final Order (with respect to the
period on and after entry of the Final Order), as the case may be, is in full
force and effect has not been reversed, stayed, modified or amended (other than
with the consent of the Requisite Lenders in their sole discretion).
 
4.27        Payment of Obligations.  Upon the maturity (whether by acceleration
or otherwise) of any of the Obligations under this Agreement or any of the other
Credit Documents, Lenders shall be entitled to immediate indefeasible payment in
full in cash of such Obligations without further application to or order of the
Bankruptcy Court.
 
4.28        No Discharge; Survival of Claims.  To the extent that any
Obligations (other than inchoate indemnity Obligations) are then outstanding or
Lenders then have any commitment to make Loans hereunder, each Credit Party
agrees that (a) the Obligations hereunder shall not be discharged by the entry
of an order confirming the sale contemplated in the Sale Motion in the
Bankruptcy Cases (and each Debtor pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (b) the superpriority
administrative claim granted to the Administrative Agent and Lenders pursuant to
the Interim Order (and the Final Order, when applicable) and the Liens granted
to the Administrative Agent pursuant to the Interim Order (and the Final Order,
when applicable) shall not be affected in any manner by the entry of an order
confirming the sale contemplated in the Sale Motion in the Bankruptcy Cases.
 
4.29        Release.  No Credit Party nor any of their respective Subsidiaries
has any defense, counterclaim, offset, recoupment, cross-complaint, claim or
demand of any kind or nature whatsoever that can be asserted to reduce or
eliminate all of any part of the Credit Parties or their Subsidiaries’ liability
to repay the Administrative Agent or any Lender as provided in this Agreement or
to seek affirmative relief or damages of any kind or nature from the
Administrative Agent or any Lender.  Credit Parties, each in their own right and
with respect to the Debtors, on behalf of their bankruptcy estates, and on
behalf of all their successors, assigns, Subsidiaries and any Affiliates and any
Person acting for and on behalf of, or claiming through them, (collectively, the
“Releasing Parties”), hereby fully, finally and forever release and discharge
the Agents and Lenders and all of the Agents’ and Lenders’ past and present
officers, directors, servants, agents, attorneys, assigns, parents,
subsidiaries, and each Person acting for or on behalf of any of them
(collectively, the “Released Parties”) of and from any and all past, present and
future actions, causes of action, demands, suits, claims, liabilities, Liens,
lawsuits, adverse consequences, amounts paid in settlement, costs, damages,
debts, deficiencies, diminution in value, disbursements, expenses, losses and
other obligations of any kind or nature whatsoever, whether in law, equity or
otherwise (including, without limitation, those arising under Sections 541
through 550 of the Bankruptcy Code and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Released Parties, whether held in a personal or representative capacity, and
which are based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including the date hereof in
any way, directly or indirectly arising out of, connected with or relating to
this Agreement, the Credit Documents, the Interim Order (and the Final Order,
when applicable) and the transactions contemplated hereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing, provided that solely
in the case of attorneys, the provisions of this Section 4.28 shall be limited
to the extent that any such release would violate any professional disciplinary
rules, including Disciplinary Rule 6-102 of the Code of Professional Conduct, to
the extent applicable.
 
4.30        Waiver of any Priming Rights.  Upon the Closing Date, and on behalf
of themselves and their estates, and for so long as any Obligations shall be
outstanding, other than as expressly set forth in the Interim Order (or the
Final Order, when applicable), each Debtor hereby irrevocably waives any right,
pursuant to Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to
grant any Lien of equal or greater priority than the Liens securing the
Obligations, or to approve a claim of equal priority to, or greater priority
than, that of the Obligations.
 
 
SECTION 5.  AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.
 
5.1        Financial Statements and Other Reports.
 
Parent will deliver to Administrative Agent and Lenders:
 
(a)           Monthly Reports.  As soon as available, and in any event within 30
days after the end of each month ending after the Closing Date, commencing with
the month in which the Closing Date occurs, the consolidated balance sheet of
Parent and its Subsidiaries as at the end of such month and the related
consolidated statements of income, stockholders’ equity and cash flows of Parent
and its Subsidiaries for such month and for the period from the beginning of the
then-current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the then-current Fiscal Year, to the extent prepared on a monthly basis, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;
 
(b)           Compliance Certificate.  Together with each delivery of monthly
financial statements pursuant to Section 5.1(a), a duly executed and completed
Compliance Certificate;
 
(c)           [Reserved];
 
(d)           [Reserved];
 
(e)           [Reserved];
 
(f)           Notice of Default.  Promptly upon any officer of Parent or any
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Parent or any
Borrower with respect thereto; (ii) that any Person has given any notice to
Parent or any of its Subsidiaries or taken any other action with respect to any
event or condition set forth in Section 8.1(b); or (iii) of the occurrence of
any event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrowers has taken, is taking and proposes to take
with respect thereto;
 
(g)           Notice of Litigation.  Promptly upon any officer of Parent or any
Borrower obtaining knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by Borrowers to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Parent or any Borrower to enable Lenders and their counsel to
evaluate such matters;
 
(h)           ERISA.  (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
 
(i)           [Reserved];
 
(j)           [Reserved];
 
(k)           Notice Regarding Material Contracts.  Promptly, and in any event
within three (3) Business Days (i) after any Material Contract of Parent or any
of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Parent or such Subsidiary, as the case may be, or (ii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Contract, provided, no such prohibition on delivery shall be
effective if it were bargained for by Parent or its applicable Subsidiary with
the intent of avoiding compliance with this Section 5.1(k)), and an explanation
of any actions being taken with respect thereto;
 
(l)           Notice Regarding Asset Sales, Incurrence of Indebtedness or
Issuance of Equity Interests.  Not less than three Business Days prior to any
Asset Sale, any proposed incurrence or issuance of Indebtedness or any issuance
of Equity Interests or receipt of any capital contribution, in each case by
Parent or any of its Subsidiaries, the Borrowers shall give notice thereof, in
reasonable detail, to the Administrative Agent and the Lenders;
 
(m)           Information Regarding Collateral.  (a) Borrowers will furnish to
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure,
(iii) in any Credit Party’s jurisdiction of organization or (iv) in any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number.  Each Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral
Documents.  Each Borrower also agrees promptly to notify Collateral Agent if any
material portion of the Collateral is damaged or destroyed;
 
(n)           [Reserved];
 
(o)           Other Information.  (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Parent to its security holders acting in
such capacity or by any Subsidiary of Parent to its security holders other than
Parent or another Subsidiary of Parent, (ii) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by Parent or any
of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority, (iii)
all press releases and other statements made available generally by Parent or
any of its Subsidiaries to the public concerning material developments in the
business of Parent or any of its Subsidiaries, and (B) such other information
and data with respect to Parent or any of its Subsidiaries as from time to time
may be reasonably requested by Administrative Agent or any Lender (provided,
however, that with respect to any such information filed with the Securities and
Exchange Commission, Parent and the Borrowers may satisfy their obligations
under this paragraph (o) by providing Administrative Agent and Lenders with
copies of, or links to, the information so filed);
 
(p)           Certification of Public Information.  Parent, Borrowers and each
Lender acknowledge that certain of the Lenders may be Public Lenders and, if
documents or notices required to be delivered pursuant to this Section 5.1 or
otherwise are being distributed through IntraLinks/IntraAgency, or another
relevant website or other information platform (the “Platform”), any document or
notice that Parent or any Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders.  Each of Parent and each Borrower agrees to clearly designate all
information provided to Administrative Agent by or on behalf of Parent or any
Borrower which is suitable to make available to Public Lenders.  If Parent or
any Borrower has not indicated whether a document or notice delivered pursuant
to this Section 5.1 contains Non-Public Information, Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive material non-public
information with respect to Parent, its Subsidiaries and their securities; and
 
(q)           Budget.  Not later than the First Business Day of each week
commencing after the delivery of the Initial Budget, (i) a Supplemental Budget
extending the Initial Budget for an additional week and (ii) a comparison of
each line item set forth in the most recent Budget for the week most recently
ended against the actual performance for such week with respect to each line
item (and on a cumulative basis from the Petition Date to the date of such
report), in each case with written explanations of material variances, in form
and substance reasonably satisfactory to the Requisite Lenders and certified as
complete and accurate by the chief financial officer of the Parent.
 
5.2           Existence.
 
Except as otherwise permitted under Section 6.8, each Credit Party will, and
will cause each of its Subsidiaries to, at all times preserve and keep in full
force and effect its existence and all rights and franchises, licenses and
permits material to its business; provided, no Credit Party (other than each
Borrower with respect to existence) or any of its Subsidiaries shall be required
to preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.
 
5.3           Payment of Taxes and Claims.
 
Each Non-Debtor Subsidiary will pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim.  No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Parent or any of its Subsidiaries).
 
5.4           Maintenance of Properties.
 
Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all vessels and all other material properties used or
useful in the business of Parent and its Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, overhauls, renewals and
replacements thereof.
 
5.5           Insurance.
 
Parent will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Parent and its Subsidiaries, including in any event all vessels,
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses and as have been
historically carried or maintained by Parent and its Subsidiaries, in each case
in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons.  Without limiting the generality of the foregoing,
Parent will maintain or cause to be maintained replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses.  Each such
policy of insurance shall (i) name Collateral Agent, on behalf of the Secured
Parties, as an additional insured thereunder as its interests may appear, (ii)
in the case of each casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provide for at least thirty days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy.
 
5.6           Books and Records; Inspections.
 
Each Credit Party will, and will cause each of its Subsidiaries to, keep proper
books of record and accounts in which full, true and correct entries in
conformity in all material respects with GAAP shall be made of all dealings and
transactions in relation to its business and activities.  Each Credit Party
will, and will cause each of its Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested.
 
5.7           Lenders Meetings.
 
Parent and Borrowers will, upon the request of Administrative Agent or Requisite
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each Fiscal Year to be held at Parent’s corporate offices (or at such
other location as may be agreed to by Borrowers and Administrative Agent) at
such time as may be agreed to by Borrowers and Administrative Agent.
 
5.8           Compliance with Laws.
 
Each Credit Party will comply, and shall cause each of its Subsidiaries and all
other Persons, if any, on or occupying any Facilities to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
5.9           Environmental.
 
(a)           Environmental Disclosure.  Parent will deliver to Administrative
Agent and Lenders:
 
(i)           as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Parent or any of its Subsidiaries or
by independent consultants, governmental authorities or any other Persons, with
respect to significant environmental matters at any Facility or with respect to
any Environmental Claims;
 
(ii)           promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Parent or any other Person
in response to (A) any Hazardous Materials Activities the existence of which has
a reasonable possibility of resulting in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Parent or any
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;
 
(iii)           as soon as practicable following the sending or receipt thereof
by Parent or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Parent or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity;
 
(iv)           prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Parent or any of its
Subsidiaries that could reasonably be expected to (A) expose Parent or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Parent or any of its Subsidiaries to maintain in full
force and effect all material Governmental Authorizations required under any
Environmental Laws for their respective operations and (2) any proposed action
to be taken by Parent or any of its Subsidiaries to modify current operations in
a manner that could reasonably be expected to subject Parent or any of its
Subsidiaries to any additional material obligations or requirements under any
Environmental Laws; and
 
(v)           with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).
 
(b)           Hazardous Materials Activities, Etc.  Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and (ii)
make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
5.10        Subsidiaries.
 
In the event that any Person is, or hereafter becomes, a Subsidiary of Parent,
Parent shall (a) promptly cause such Subsidiary to become a Guarantor hereunder
and a Pledgor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are similar to those described in Sections 3.1(b), 3.1(h), 3.1(i) and
3.1(l).  With respect to each such Subsidiary, Parent or Borrowers shall
promptly send to Administrative Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of Parent,
and (ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of Parent; and such written notice shall be deemed
to supplement Schedule 4.1 and 4.2 for all purposes hereof.
 
5.11        Material Real Estate Assets.
 
In the event that any Credit Party acquires a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in and Lien on such Material Real Estate Assets.  In
addition to the foregoing, Borrowers shall, at the request of Collateral Agent,
deliver, from time to time, to Collateral Agent such appraisals as are required
by law or regulation of Real Estate Assets with respect to which Collateral
Agent has been granted a Lien.
 
5.12        Additional Vessel Mortgages.
 
In the event that any Credit Party acquires an interest in a vessel and such
interest has not otherwise been made subject to the Lien of a Collateral
Document in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, duly executed and acknowledged Vessel
Mortgages, in proper form for filing or recording in all appropriate places in
all applicable jurisdictions, sufficient to create in favor of Collateral Agent,
for the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority security interest in, and
Lien on, such vessel.
 
5.13        Material Contracts.
 
Each Credit Party will comply, and shall cause each of its Subsidiaries to
comply, with each of their obligations and requirements under its Material
Contracts.
 
5.14        Further Assurances.
 
At any time or from time to time upon the request of Administrative Agent, each
Credit Party will, at its expense, promptly execute, acknowledge and deliver
such further documents and do such other acts and things as Administrative Agent
or Collateral Agent may reasonably request in order to effect fully the purposes
of the Credit Documents.  In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as Administrative Agent or Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are guarantied by Guarantors and are secured by substantially all of the assets,
including all vessels, of Parent and its Subsidiaries and all of the outstanding
Equity Interests of each Subsidiary of Parent.
 
5.15        APA Letter Agreement and Asset Purchase Agreement.
 
The Debtors shall comply with all requirements of the APA Letter Agreement and
when executed, the Asset Purchase Agreement, and shall not amend, restate or
otherwise modify the APA Letter Agreement or the Asset Purchase Agreement
without the prior consent of the Requisite Lenders in their sole discretion.
 
5.16        Bankruptcy Milestones.
 
(a)           On the Petition Date, the Debtors shall have filed the Sale
Motion, with such procedures (including, without limitation, an auction date,
approval of expense reimbursement, and restrictions relating to the sale price),
the timing of a proposed sale, and deadlines for completing due diligence and
submitting offers/bids) to be on terms and conditions mutually satisfactory to
the Requisite Lenders in their sole discretion and the Debtors.  On the Petition
Date, the Debtors shall have filed a motion seeking authority to shorten time
with respect to a hearing on the relief requested under the Bidding Procedures
Motion.
 
(b)           With respect to
 
(i)           a sale to the APA Purchaser, not later than forty-five (45) days
after the Petition Date the “Sale Period”), the Debtors shall consummate and
close an Approved Sale consistent with an order entered by the Bankruptcy Court
approving the Sale Order and the Bidding Procedures Order; and
 
(ii)           with respect to a sale to any party other than the APA Purchaser
acceptable to the Requisite Lenders in their sole discretion, the date that is
ten (10) days after the expiration of the Sale Period (the “Extended Sale
Period”), provided that, (A) the Debtors have entered into a definitive purchase
agreement acceptable to the Requisite Lenders in their sole discretion with such
purchaser during the Sale Period, (ii) such definitive agreement is not subject
to any conditions precedent other than the passage of time and (iii) an
Authorized Officer of Parent delivers a certificate to the Administrative Agent,
in form and substance satisfactory to the Requisite Lenders in their sole
discretion, demonstrating compliance with Section 6.7(d) hereof during the
period through the date that is ten (10) days after the expiration of the
Extended Sale Period.
 
5.17        Post Closing Requirements.
 
Notwithstanding anything contained herein or in any other Credit Document to the
contrary, the Credit Parties shall use their best commercially reasonable
efforts to, as promptly as practicable:
 
(a)           deliver to Administrative Agent and the Requisite Lenders a fully
executed copy of the Bahamian Share Pledge, in form and substance satisfactory
to the Requisite Lenders in their sole discretion, and cause such agreement, and
all other requisite documents, to be duly filed in all public and private
places, and perform all other acts, if any, necessary or appropriate under
applicable law to perfect and protect the lien granted thereunder;
 
(b)           deliver to the Administrative Agent and the Requisite Lenders
evidence, in form and substance satisfactory to the Requisite Lenders in their
sole discretion, that (i) each of Degrees, Windstar, Windspirit and WSCL are in
good standing under the laws of the Bahamas and (ii) Windstar, Windspirit and
WSCL have been registered under the International Business Companies Act of
2000; and
 
(c)           deliver to the Administrative Agent and the Requisite Lenders, in
form and substance satisfactory to the Requisite Lenders in their sole
discretion, an opinion of Higgs & Johnson, Bahamian counsel for the Credit
Parties, inter alia, as to the matters referred to in (a) and (b) above, and
such other matters as the Requisite Lenders may request.
 
SECTION 6.  NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.
 
6.1           Indebtedness.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:
 
(a)           the Obligations;
 
(b)           (1) Indebtedness under the Parent 10% Senior Secured Notes in a
principal amount not to exceed (i) the principal amount thereof outstanding on
the date hereof (or such higher amount as may be permitted under the
Intercreditor Agreement), plus the principal amount constituting PIK Securities
(as defined in the Parent 10% Senior Secured Notes Documents) issued prior to
the date hereof pursuant to the terms of the Parent 10% Senior Secured Notes
Documents as in effect as of the date hereof (or as amended from time to time
after the date hereof in accordance with the Intercreditor Agreement);
 
(c)           Indebtedness under the Parent 3.75% Convertible Senior Notes in a
principal amount not to exceed the principal amount thereof outstanding on the
date of this Agreement;
 
(d)           Indebtedness under Hedge Agreements entered into in the ordinary
course of business of Parent and its Subsidiaries;
 
(e)           [Reserved];
 
(f)           [Reserved];
 
(g)           Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
 
(h)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;
 
(i)           [Reserved];
 
(j)           guaranties by any Borrowers of Indebtedness of another Borrower or
any Guarantor, guaranties by a Guarantor of Indebtedness of any Borrower or
another Guarantor and guaranties by non-Guarantor Subsidiaries of Indebtedness
of any non-Guarantor Subsidiaries, with respect, in each case, to Indebtedness
otherwise permitted to exist or be incurred pursuant to this Section 6.1;
provided, that if the Indebtedness that is being guarantied is unsecured and/or
subordinated to the Obligations, the guaranty shall also be unsecured and/or
subordinated to the Obligations;
 
(k)           Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness;
 
(l)           Indebtedness constituting reimbursement obligations with respect
to letters of credit, bankers acceptances and similar instruments issued in the
ordinary course of business, including, without limitation, letters of credit in
respect of workers’ compensation claims or self-insurance, or other Indebtedness
with respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such letters of credit,
bankers acceptances and similar instruments or the incurrence of such other
Debt, such obligations are reimbursed within 30 days following such drawing or
incurrence;
 
(m)           Indebtedness incurred for the purpose of financing insurance
premiums payable by Parent or any its Subsidiaries in the ordinary course of
business; and
 
(n)           guarantee of Indebtedness by Parent of minimum lease payments on
the American Queen owed to the U.S. Maritime Administration in an aggregate
amount of approximately $1,000,000;
 
(o)           Indebtedness of Parent to credit card companies or credit card
processing companies in respect of Unearned Customer Deposits;
 
(p)           Indebtedness outstanding on the Closing Date of Ambassadors
International Cruise Group LLC to Parent in an aggregate principal amount of
approximately $79,000,000, provided that such Indebtedness (i) is evidenced by
an Existing Intercompany Note pledged to, and subject to a First Priority Lien
in favor of, Administrative Agent and (ii) is unsecured and subordinated in
right of payment to the payment of the Obligations hereunder on terms acceptable
to Requisite Lenders;
 
(q)           Indebtedness outstanding on the Closing Date of the Majestic Group
to Parent in an aggregate principal amount of approximately $58,000,000,
provided that such Indebtedness (i) is evidenced by an Existing Intercompany
Note pledged to, and subject to a First Priority Lien in favor of,
Administrative Agent and (ii) is unsecured and subordinated in right of payment
to the payment of the Obligations hereunder on terms acceptable to Requisite
Lenders; and
 
(r)           [Reserved].
 
6.2           Liens.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Parent or any of its
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under any applicable intellectual property laws, rules or procedures, except:
 
(a)           Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
 
(b)           Liens created pursuant to the Parent 10% Senior Secured Notes
Documents;
 
(c)           Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;
 
(d)           statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, Liens for
master’s and crew’s wages and other Liens imposed by law (other than any such
Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or ERISA or
a violation of Section 436 of the Internal Revenue Code), in each case incurred
in the ordinary course of business (i) for amounts not yet overdue, except, in
the case of the Debtors, other than by reason of the automatic stay, or (ii) for
amounts that are overdue, and that (in the case of any such amounts overdue for
a period in excess of sixty days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
 
(e)           to the extent existing on the Petition Date (in the case of the
Debtors), Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(f)           to the extent existing on the Petition Date (in the case of the
Debtors), easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Parent or any of its Subsidiaries;
 
(g)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
 
(h)           [Reserved];
 
(i)           to the extent existing on the Petition Date (in the case of the
Debtors), purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
 
(j)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(k)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(l)           non-exclusive outbound licenses of patents, copyrights, trademarks
and other intellectual property rights granted by Parent or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Parent or such Subsidiary;
 
(m)           [Reserved];
 
(n)           [Reserved];
 
(o)           Liens on Unearned Customer Deposits (a) in favor of credit card
companies or credit card processing companies pursuant to agreements therewith
consistent with industry practice and (b) in favor of customers and Liens over
cash or assets posted to collateralize obligations with respect to Unearned
Customer Deposits; provided that upon the release of cash collateral by First
Data in connection with the termination of its credit card processing agreement,
an amount equal to (i) such released cash collateral less (ii) the amount
of  cash collateral required to be pledged to the replacement credit card
processor (such excess, the “Excess Cash Collateral Amount”) may be retained by
the Borrowers and used by the Borrowers for working capital purposes;
 
(p)           Liens on deposit accounts in favor of credit card processing
companies for chargebacks, credits, fees and adjustments pursuant to a deposit
account control agreement in form and substance satisfactory to the Agent and
Lenders;
 
(q)           Liens for general average and salvage, including contract salvage;
 
(r)           [Reserved];
 
(s)           Liens described in Schedule 6.2;
 
(t)           to the extent existing on the Petition Date (in the case of the
Debtors), Liens with respect to deposits to secure Indebtedness permitted under
Sections 6.1(d) and 6.1(l);
 
(u)           [Reserved];
 
(v)           Liens in respect of the Carve-Out and any Adequate Protection Lien
pursuant to the First Day Orders.
 
6.3           No Further Negative Pledges.
 
Except (a) pursuant to the Interim Order (or Final Order, when applicable),
(b) with respect to restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
similar agreements entered into in the ordinary course of business (provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses or similar
agreements, as the case may be) and (c) with respect to restrictions identified
on Schedule 6.3, no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.
 
6.4           Restricted Payments.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries or Affiliates
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Payment except as expressly
set forth in the Budget.  Notwithstanding the foregoing, no Credit Party that is
not a Debtor shall make any Restricted Payment to any Debtor.
 
6.5           Restrictions on Subsidiary Distributions.
 
Except as provided herein, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by any Borrower
or any other Subsidiary of such Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to any Borrower or any other Subsidiary of such
Borrower, (c) make loans or advances to any Borrower or any other Subsidiary of
such Borrower, or (d) transfer, lease or license any of its property or assets
to any Borrower or any other Subsidiary of such Borrower other than restrictions
(i) in agreements evidencing purchase money Indebtedness that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement or (iv) described on Schedule 6.5.
 
6.6           Investments.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, make or own any Investment in any Person, including any Joint
Venture, except as expressly set forth in the Budget.
 
6.7           Financial Covenants.
 
(a)           [Reserved]
 
(b)            Maximum Consolidated Capital Expenditures.  Parent shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures except as expressly set forth in the Budget.
 
(c)           [Reserved]
 
(d)           Minimum Liquidity.  The Credit Parties shall cause, for each week
ending after the Closing Date, the unrestricted and available cash on hand of
the Parent and its Subsidiaries to equal at least $250,000.
 
 
6.8           Fundamental Changes; Disposition of Assets; Acquisitions.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:
 
(a)           pursuant to the Sale Motion;
 
(b)           [Reserved];
 
(c)           [Reserved];
 
(d)           disposals of obsolete, worn out or surplus property, subject to
receipt of the prior written consent of the Requisite Lenders;
 
(e)           [Reserved]; and
 
(f)           Disposals or sales of the vessel “Delta Queen” or the vessel
“Columbia Queen” pursuant to Section 363 of the Bankruptcy Code.
 
6.9           Disposal of Subsidiary Interests.
 
Except for (i) any sale of all of its interests in the Equity Interests of any
of its Subsidiaries in compliance with the provisions of Section 6.8 or (ii)
pledges of equity interest permitted by Sections 6.2(a) and (b), no Credit Party
shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Subsidiaries, except, subject to receipt of the prior written consent
of the Requisite Lenders, to another Credit Party (subject to the restrictions
on such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.
 
6.10        Sales and Lease-Backs.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which such Credit Party (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
Parent or any of its Subsidiaries), or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than Parent or any of its
Subsidiaries) in connection with such lease (any such Transaction, a “Sale and
Leaseback Transaction”).
 
6.11        Transactions with Shareholders and Affiliates.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Parent on terms that are less favorable to Parent
or that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) any transaction between any
Borrower and any Guarantor; (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of Parent and its
Subsidiaries; (c) compensation arrangements for officers and other employees of
Parent and its Subsidiaries entered into in the ordinary course of business; and
(d) transactions described in Schedule 6.11.
 
6.12        Intercompany Loans to Guarantors.
 
No Credit Party that is not a Debtor shall, or shall permit any of its
Subsidiaries to, lend, directly or indirectly, any money or other property to
any Debtor.
 
6.13        Conduct of Business.
 
From and after the Closing Date, no Credit Party shall, nor shall it permit any
of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by such Credit Party on the Closing Date and similar or related
businesses and (ii) such other lines of business as may be consented to by
Requisite Lenders.
 
6.14        Amendments or Waivers of Organizational Documents.
 
No Credit Party shall nor shall it permit any of its Subsidiaries to, agree to
any material amendment, restatement, supplement or other modification to, or
waiver of, any of its Organizational Documents after the Closing Date that is
adverse to Lenders without in each case obtaining the prior written consent of
Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.
 
6.15        Amendments or Waivers of with respect to Certain Indebtedness.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of the Parent Notes Documents, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Parent Notes
Documents, as the case may be, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change any subordination provisions of such Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of any of
the Parent Notes (or a trustee or other representative on their behalf) which
would be adverse to any Credit Party or Lenders or to provide for a requirement
of repayment or repurchase prior to the stated maturity of such Indebtedness;
provided, however, that, notwithstanding the foregoing, any such amendment or
change with respect to the Parent 10% Senior Secured Notes Documents shall be
permitted by this Section 6.15 if such amendment or change is permitted to be
made under the terms of the Intercreditor Agreement.
 
6.16        Fiscal Year.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to change its
Fiscal Year-end from December 31.
 
6.17        [Reserved].
 
6.18        Approved Budget.
 
No Credit Party shall use the proceeds of any Collateral or the Loans other than
in accordance with the Budget, subject to the Variance.
 
6.19        Return of Inventory.
 
No Credit Party shall enter into any agreement to return any of its Inventory
outside the ordinary course of business to any of its creditors for application
against any pre-petition Indebtedness, pre-petition trade payables or other
pre-petition claims under section 546(h) of the Bankruptcy Code other than a
creditor with a Permitted Senior Lien.
 
6.20        Critical Vendor and Other Payments.
 
(a)           No Debtor shall make (i) any payments on account of any creditor’s
claims against the Debtors, (ii) payments on account of claims or expenses
arising under section 503(b)(9) of the Bankruptcy Code, (iii) payments in
respect of a reclamation program or (iv) payments under any management incentive
plan or on account of claims or expenses arising under section 503(c) of the
Bankruptcy Code, except in each case, in amounts and on terms and conditions
that (A) are approved by order of the Bankruptcy Court and (B) are expressly
permitted by the Budget, or otherwise approved by the Lenders in writing.
 
(b)           No Non-Debtor Subsidiary shall make any payments except as
expressly provided in the Budget.
 
6.21        Exercise of Remedies.
 
No Credit Party shall obtain, or seek to obtain, any stay on the exercise of the
remedies of the Administrative Agent hereunder, under any Credit Document, the
Interim Order or the Final Order.
 
6.22        Bankruptcy Related Negative Covenants.
 
Parent and its Subsidiaries will not seek, consent to, or permit to exist any of
the following:
 
(a)           any modification, stay, vacation or amendment to the Interim Order
(or the Final Order, when applicable) or any First Day Order as to which the
Required Lenders have not consented in writing;
 
(b)           a priority claim or administrative expense claim or unsecured
claim against any Debtor (now existing or hereafter arising of any kind or
nature whatsoever, including, without limitation, any administrative expense of
the kind specified in Sections 328, 330, 331,  364(c), 503(a), 503(b), 506(c),
507(a), 507(b), 546(c), 546(d), 726 or 1114 of the Bankruptcy Code) equal or
superior to the priority claim of the Agent and the Lenders in respect of the
Obligations, except with respect to the Carve-Out;
 
(c)           any Lien on any Collateral (other than Permitted Liens as may be
granted by Interim Order (or the Final Order, when applicable)) having a
priority equal or superior to the Lien securing the Obligations, other than with
respect to the Carve-Out and Liens permitted pursuant to Section 6.2 of this
Agreement which are equal or superior in priority to the Lien securing the
Obligations and which are not primed pursuant to the terms of the Interim Order
(or the Final Order, when applicable);
 
(d)           any order that authorizes the return of any of the Credit Parties’
property, which is not in the ordinary course of business and consistent with
past practices, pursuant to Section 546(h) of the Bankruptcy Code without the
Requisite Lender’s consent;
 
(e)           any order which authorizes the payment of any Indebtedness (other
than adequate protection payments on account of the Loan) incurred prior to the
Petition Date, unless such payments are in compliance with the Budget;
 
(f)           any order which would have the effect of impairing the nature,
priority or terms of the Obligations or the Liens securing the Obligations
pursuant to the terms of the Credit Documents; or
 
(g)           any order seeking authority to take any action that is prohibited
by the terms of this Agreement or the other Credit Documents, or the Interim
Order (or the Final Order, when applicable), or refrain from taking any action
that is required to be taken by the terms of this Agreement or any of the other
Credit Documents, or the Interim Order (or the Final Order, when applicable).
 
 
SECTION 7.  GUARANTY
 
7.1           Guaranty of the Obligations.
 
Subject to the provisions of Section 7.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).
 
7.2           [Reserved]
 
7.3           Rights of Contribution, Etc.
 
In order to provide for just and equitable contribution, indemnity and
reimbursement among the Guarantors, the Borrowers and any such other Person
directly or indirectly liable on the Obligations or any portion thereof (the
“Obligors”), in connection with the execution of this Guaranty, the Obligors
have agreed among themselves that if any Guarantor satisfies some or all of the
Obligations (a “Funding Guarantor”), the Funding Guarantor shall be entitled to
contribution, indemnity or reimbursement, as applicable, from the other Obligors
that have positive Maximum Net Worth (as defined below) for all payments made by
the Funding Guarantor in satisfying the Obligations, so that each Obligor that
remains obligated under this Guaranty or any other guaranty or otherwise for the
Obligations at the time that a Funding Guarantor makes such payment, without
regard to the making of such payment (a “Remaining Obligor”), and has a positive
Maximum Net Worth shall bear a portion of such payment equal to the percentage
that such Remaining Obligor’s Maximum Net Worth bears to the aggregate Maximum
Net Worth of all Obligors that have positive Maximum Net Worth, provided that no
Remaining Obligor’s obligation to make such contribution, indemnity or
reimbursement payments hereunder, shall exceed an amount equal to the Maximum
Net Worth of such Remaining Obligor.
 
As used herein, “Net Worth” means, with respect to any Obligor, the amount, as
of the respective date of calculation, by which the sum of a Person’s assets
(including subrogation, indemnity, contribution, reimbursement and similar
rights that the Obligor may have and, but excluding any such rights in respect
of the Guarantor Obligations), determined on the basis of a “fair valuation” or
their “fair saleable value” (whichever is the applicable test under Section 548
and other relevant provisions of the Bankruptcy Code and the relevant state
fraudulent conveyance or transfer laws), is greater than the amount that will be
required to pay all of such Person’s debts, in each case matured or unmatured,
contingent or otherwise, as of the date of calculation, but excluding
liabilities arising under this Guaranty and excluding, to the maximum extent
permitted by Applicable Law with the objective of avoiding rendering such Person
insolvent, liabilities subordinated to the Obligations arising out of loans or
advances made to such Person by any other Person.  “Maximum Net Worth” means,
with respect to any Obligor, the greatest of the Net Worths of such Obligor
calculated as of the following dates:  (A) the date on which such Person becomes
an Obligor and (B) each date on which  such Obligor expressly reaffirms this
Guaranty.  Each Guarantor shall be deemed to expressly reaffirm this Guaranty
upon each borrowing of a Loan.  The meaning of the terms “fair valuation” and
“fair saleable value” and the calculation of assets and liabilities shall be
determined and made in accordance with the relevant provisions of the Bankruptcy
Code and applicable state fraudulent conveyance or transfer laws.
 
7.4           Payment by Guarantors.
 
Subject to Section 7.2, Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of any Borrower to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against such Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
 
7.5           Liability of Guarantors Absolute.
 
Each Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:
 
(a)           this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)           Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
 
(c)           the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of each Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;
 
(d)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
 
(e)           any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any Borrower or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Credit Documents; and
 
(f)           this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them:  (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Parent or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which any Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
 
7.6           Waivers by Guarantors.
 
Each Guarantor hereby waives, for the benefit of Beneficiaries:  (a) any right
to require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against any Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from any Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of any Beneficiary in
favor of any Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.5 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
 
7.7           Guarantors’ Rights of Subrogation, Contribution, Etc.
 
Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the New Money Term Loan Commitments shall have terminated, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against any Borrower or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Beneficiary now has or may hereafter have
against any Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary.  In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and the New Money Term Loan Commitments shall have terminated, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 7.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor.  If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
 
7.8           Subordination of Other Obligations.
 
Any Indebtedness of any Borrower or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such Indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
 
7.9           Continuing Guaranty.
 
This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been paid in full and the New Money Term
Loan Commitments shall have terminated.  Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
 
7.10        Authority of Guarantors or Borrowers.
 
It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Guarantor or any Borrower or the officers, directors or any agents acting
or purporting to act on behalf of any of them.
 
7.11        Financial Condition of Borrowers.
 
Any Credit Extension may be made to any Borrower without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrowers at the time of any such grant.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrowers.  Each Guarantor
has adequate means to obtain information from Borrowers on a continuing basis
concerning the financial condition of Borrowers and their ability to perform its
obligations under the Credit Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrowers and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrowers now known or hereafter known
by any Beneficiary.
 
7.12        Bankruptcy, Etc.
 
(a)           So long as any Guaranteed Obligations remain outstanding, no
Non-Debtor Subsidiary shall, without the prior written consent of Administrative
Agent acting pursuant to the instructions of the Requisite Lenders, commence or
join with any other Person in commencing any bankruptcy, reorganization or
insolvency case or proceeding of or against any Non-Debtor Subsidiary.  The
obligations of the Non-Debtor Subsidiaries hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of any Borrower or any
other Guarantor or by any defense which any Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
 
(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by any Borrower, any Guarantor or any other Person, the obligations of
Guarantors hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.
 
7.13        Discharge of Guaranty Upon Sale of Guarantor.
 
If all of the Equity Interests of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale.
 
SECTION 8.  EVENTS OF DEFAULT
 
8.1           Events of Default.
 
Notwithstanding the provisions of Section 362 of the Bankruptcy Code and without
notice, application or motion to, hearing before, or order of the Bankruptcy
Court or any notice to any Credit Party, if any one or more of the following
conditions or events shall occur:
 
(a)           Failure to Make Payments When Due.  Failure by Borrowers to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee or any
other amount due hereunder within three days after the date due; or
 
(b)           Default in Other Agreements.  (i) Failure of any Non-Debtor
Subsidiaries or any of their respective Subsidiaries to pay when due any
principal of or interest on or any other amount, including any payment in
settlement, payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) outstanding under Section 6.1(b) or
(c) or any other Indebtedness in an individual or with an aggregate principal
amount of $2,000,000 or more, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Non-Debtor Subsidiaries with
respect to any other material term of (1) one or more items of Indebtedness
referred to in or in the individual or aggregate principal amounts referred to
in clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be, except, in each case, with respect to the Parent 10% Senior Secured Note
Documents; or
 
(c)           Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6, Sections
5.1(a), 5.1(b), 5.1(c), 5.1(d) and 5.1(f), Section 5.2, Section 5.15, 5.16, 5.17
or Section 6; or
 
(d)           Breach of Representations, Etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
 
(e)           Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other subsection of this Section 8.1, and such default shall not have been
remedied or waived within 10 days after the earlier of (i) the CFO, CEO, COO,
President or any analogous senior officer of any Credit Party becoming aware of
such default or (ii) receipt by any Borrower of notice from Administrative Agent
or any Lender of such default; or
 
(f)           Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
any Non-Debtor Subsidiary in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against any Non-Debtor Subsidiary under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Non-Debtor Subsidiary, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of any Non-Debtor Subsidiary for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of any Non-Debtor Subsidiary, and any such event described in this
clause (ii) shall continue for ten days without having been dismissed, bonded or
discharged; or
 
(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Any
Non-Debtor Subsidiary shall have an order for relief entered with respect to it
or shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Non-Debtor Subsidiary shall make any assignment for the benefit of creditors; or
(ii) any Non-Debtor Subsidiary shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of any Non-Debtor
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or
 
(h)           Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $500,000 shall be entered or filed against any Non-Debtor
Subsidiary or any of their respective assets; or
 
(i)           Dissolution.  Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty days; or
 
(j)           Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Parent, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code; or
 
(k)           Change of Control.  A Change of Control shall occur; or
 
(l)           Guaranties, Collateral Documents and other Credit Documents.  At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents; or
 
(m)           Permits.  At any time there shall have occurred the loss or
termination of, or the receipt by any Credit Party of notice of the loss or
termination of any Governmental Authorization of any Credit Party other than any
loss or termination not reasonably likely to cause a Material Adverse Effect; or
 
(n)           Failure to Obtain Orders.  The failure of the Debtors to
obtain  the occurrence of the Final Order Entry Date, including entry of the
Final Order by the Bankruptcy Court in form and substance acceptable to the
Lenders, on or prior to April 26, 2011; or
 
(o)           Challenge to Liens.  The Debtors or Non-Debtor Subsidiaries shall
institute any proceeding or investigation or support same by any other person
who may challenge the status and/or validity, and/or perfection and/or priority
of (i) the pre-petition Liens of the holders of the Parent 10% Secured Notes or
(ii) the Liens on the Collateral created by the Credit Documents, the Interim
Order or the Final Order securing the Obligations; or
 
(p)           Certain Debtor Filings.  The Debtors (or any of them) without the
consent of the Requisite Lenders, file a plan of reorganization or liquidation
or a disclosure statement, or any amendment to any such plan or disclosure
statement, that does not provide for the payment in full in cash of the
obligations under this Agreement upon, and as a condition to, consummation of
such plan of reorganization or liquidation; or
 
(q)           Enlarged Powers.  The entry of an order appointing a trustee in
any Bankruptcy Case or an examiner having enlarged powers (beyond those set
forth under Bankruptcy Code § 1106(a)(3) and (4)); or
 
(r)           Dismissal or Conversion.  The entry of an order dismissing any
Bankruptcy Case or converting any Bankruptcy Case to a case under Chapter 7 of
the Bankruptcy Code; or
 
(s)           Superior Claims.  The entry of an order granting any other
super-priority claim or Lien equal or superior in priority to the Lien securing
the Obligations granted to Agent and the Lenders, other than the Carve-Out,
without the Requisite Lenders’ prior written consent; or
 
(t)           Relief from Automatic Stay.  The entry of one or more orders
granting relief from the automatic stay so as to allow third parties to proceed
against any asset of any Credit Party having a fair market value in excess of
$100,000 in the aggregate; or
 
(u)           DIP Borrowing Orders.  The entry of an order staying, reversing,
vacating or otherwise modifying the Loans, any Liens securing the Obligations
(or the validity or First Priority status thereof) or the Interim Order (or the
Final Order, when applicable); or
 
(v)           Sale of Assets.  The sale of any of the Non-Debtor Subsidiaries’
assets outside of the ordinary course of business, or the entry of an Order
pursuant to section 363 of the Bankruptcy Code approving the sale of
substantially all of the Debtors’ assets, if (i) the net cash consideration for
such sales is less than the full amount of the then outstanding Obligations or
(ii) such net cash proceeds are not sufficient to make, or are not immediately
applied to, payment in full in cash of all of the Obligations (unless waived by
the Lenders or in connection with a sale transaction wherein the Lenders are
among the purchasers of the assets or pursuant to the Sale Motion); or
 
(w)           Bidding Procedures .  The Bankruptcy Court shall not have entered
the Bidding Procedures Order on or before April 19, 2011; or
 
(x)           Sale Order.  The Bankruptcy Court shall not have entered the Sale
Order within forty (40) days after the Petition Date;
 
THEN, notwithstanding the provisions of Section 362 of the Bankruptcy Code, and
without any application, motion, or notice to, hearing before or order from, the
Bankruptcy Court,
 
(1) upon the occurrence of any Event of Default described in Section 8.1(f) or
8.1(g), automatically (x) the New Money Term Loan Commitments shall terminate
and (y) all Obligations shall become immediately due and payable, and the
Requisite Lenders may cause the Agent to enforce any and all Liens created
pursuant to Collateral Documents and otherwise exercise any and all rights and
remedies provided under the Credit Documents and/or applicable law, all without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party, and
 
(2) upon the occurrence and during the continuance of any other Event of
Default, at the request of (or with the consent of) the Requisite Lenders, the
Administrative Agent shall, upon five (5) days’ written notice to the Borrowers,
the United States Trustee and the Committee:
 
(A)  declare the New Money Term Loan Commitments, if any, of each Lender
immediately terminated; and
 
(B)  declare all of the Obligations to be immediately due and payable; and
 
(C)  cause the Agent to enforce any and all Liens created pursuant to Collateral
Documents and otherwise exercise any and all rights and remedies provided under
the Credit Documents and/or applicable law,
 
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party
 
Upon the occurrence of an Event of Default and the exercise by the Agent of its
rights and remedies under this Agreement and the other Credit Documents and
applicable law, the Credit Parties shall assist the Administrative Agent in
effecting a disposition of the Collateral upon such terms as are reasonably
acceptable to the Agent acting at the direction of the Requisite Lenders.  The
rights provided for in this Agreement and the other Credit Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.
 
SECTION 9.  AGENTS
 
9.1           Appointment of Agents.
 
Law Debenture is hereby appointed Administrative Agent and Collateral Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
Law Debenture to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents.  Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable.  The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof, provided,
however, that as against the Credit Parties, each Agent shall have all the
rights, privileges, protections and immunities set forth herein.  In performing
its functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any other
Person, including without limitation, Parent, any of its Subsidiaries or any
other Credit Party.  Under no circumstances shall any Agent (in such capacity)
have any liability to Parent, any of its Subsidiaries or any other Credit Party
arising out of or related to any act or omission of any Lender.
 
9.2           Powers and Duties.
 
Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto.  Each Agent shall have only
those duties and responsibilities that are expressly specified herein and the
other Credit Documents.  Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.  No
Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or
therein.  Each Agent is authorized and directed to execute and deliver or cause
to be executed, delivered and performed, as the case may be, the Credit
Documents to which the Agent is to be a party and each certificate or other
document attached as an exhibit thereto or contemplated thereby, in each case,
in such form as the Lenders or their counsel shall approve.  The execution or
taking of any such action by an Agent at or in connection with a closing in the
presence or at the request of the Lenders or their counsel shall be conclusive
evidence of such authorization.
 
9.3           General Immunity.
 
(a)           No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party or to any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the
foregoing.  Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.
 
(b)           Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction.  Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received written instructions in respect thereof
from Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) or their counsel and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be)
or their counsel, such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions.  Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for Lenders
or Parent and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5)
or their counsel.
 
(c)           Delegation of Duties.  Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Credit Document by or through any one or more sub-agents
appointed by Administrative Agent.  Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates.  The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to the Affiliates
of Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by Administrative Agent, (i) such sub-agent shall be a third
party beneficiary under this Agreement with respect to all such rights, benefits
and privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
 
9.4           Agents Entitled to Act as Lender.
 
The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder.  With respect to its participation in the Loans,
each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity for
purposes of all of the rights, privileges, protections and immunities inuring to
the benefit of the Lenders hereunder.  Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Parent or any
of its Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from Borrowers for services in
connection herewith and otherwise without having to account for the same to
Lenders.
 
9.5           Lenders’ Representations, Warranties and Acknowledgment.
 
(a)           Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Parent and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Parent and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
 
(b)           Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement and funding its Term Loan on the Closing Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.
 
9.6           Right to Indemnity.
 
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by any
Credit Party, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Credit Documents or otherwise in its capacity as such Agent
in any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction.  If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.
 
9.7           Successor Administrative Agent and Collateral Agent.
 
(a)           Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders and Borrowers and Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Borrowers and Administrative
Agent and signed by Requisite Lenders.  Administrative Agent shall have the
right to appoint a financial institution that regularly serves in an
administrative agent and/or collateral agent capacity to act as Administrative
Agent and/or Collateral Agent hereunder, subject to the reasonable satisfaction
of the Requisite Lenders, and Administrative Agent’s resignation shall become
effective on the earliest of (i) 30 days after delivery of the notice of
resignation, (ii) the acceptance of such successor Administrative Agent by the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders.  Upon any such notice of resignation or any such removal, if a
successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrowers, to appoint a successor Administrative Agent.  If
neither Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders under any of the Credit Documents shall continue to be held by
the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Except as provided above, any resignation or removal of Law
Debenture or its successor as Administrative Agent pursuant to this
Section shall also constitute the resignation or removal of Law Debenture or its
successor as Collateral Agent.  After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder.  Any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder.
 
(b)           In addition to the foregoing, Collateral Agent may resign at any
time by giving prior written notice thereof to Lenders and the Pledgors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Pledgors and
Collateral Agent signed by Requisite Lenders.  Administrative Agent shall have
the right to appoint a financial institution as Collateral Agent hereunder,
subject to the reasonable satisfaction of Borrowers and the Requisite Lenders
and Collateral Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation, (ii) the acceptance of such
successor Collateral Agent by Borrowers and the Requisite Lenders or (iii) such
other date, if any, agreed to by the Requisite Lenders.  Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Administrative Agent, to appoint a successor
Collateral Agent.  Until a successor Collateral Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders under any of the Credit Documents
shall continue to be held by the retiring Collateral Agent as nominee until such
time as a successor Collateral Agent is appointed.  Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents.  After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
 
9.8           Collateral Documents and Guaranty.
 
(a)           Agents under Collateral Documents and Guaranty.  Each Secured
Party hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents.  Subject to Section 10.5 and the
Agent’s right to receive instructions pursuant to Section 9.3(b), without
further written consent or authorization from any Secured Party, Administrative
Agent or Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.13 or with respect to which Requisite Lenders
(or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented.
 
(b)           Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrowers, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
 
(c)           Release of Collateral and Guarantees, Termination of Credit
Documents.  Notwithstanding anything to the contrary contained herein or any
other Credit Document, but subject to the all of the rights, privileges,
protections and immunities of the Lenders and Agents hereunder, when all
Obligations have been paid in full and all Commitments have terminated or
expired, upon request of Borrowers, the Requisite Lenders shall instruct the
Administrative Agent to take such actions as shall be required to release the
Agent’s security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document.  Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.
 
(d)           Security Trustee.  Each of the Lenders irrevocably appoints
Collateral Agent as security trustee on its behalf with regard to (i) the
security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to any Vessel Mortgage (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken to any Lender in any Vessel
Mortgage), (ii) all moneys, property and other assets paid or transferred to or
vested in any Lender or any agent of any Lender or received or recovered by any
Lender or any agent of any Lender pursuant to, or in connection with, any Vessel
Mortgage whether from any Credit Party or any other Person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by any Lender or any agent of any Lender in respect of
the same (or any part thereof). The Collateral Agent hereby accepts such
appointment.
 
9.9           Withholding Taxes.
 
To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding tax ineffective or for
any other reason, such Lender shall indemnify Administrative Agent fully for all
amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.
 
SECTION 10.  MISCELLANEOUS
 
10.1        Notices.
 
(a)           Notices Generally.  Any notice or other communication herein
required or permitted to be given to a Credit Party, Collateral Agent or
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.  Except as otherwise set forth in
Section 3.2(b) or paragraph (b) below, each notice hereunder shall be in writing
and may be personally served or sent by telefacsimile (except for any notices
sent to Administrative Agent) or United States mail or courier service and shall
be deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.
 
(b)           Electronic Communications.
 
(i)           Notices and other communications to Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Section 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  Administrative Agent or Borrowers may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(ii)           Each Credit Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(iii)           The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
 
(iv)           Each Credit Party, each Lender and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.
 
(v)           Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.
 
(c)           Private Side Information Contacts.  Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Parent, its Subsidiaries or their securities for
purposes of United States federal or state securities laws.
 
10.2        Expenses.
 
Whether or not the transactions contemplated hereby shall be consummated,
Borrowers agree to pay promptly (a) all the actual and reasonable costs and
expenses of the Agents and the Lenders incurred in connection with the
negotiation, preparation and execution of the Credit Documents, the Interim
Order, the Final Order, the Sale Motion, the First Day Orders and any other
documents in connection with the Bankruptcy Cases and any consents, amendments,
waivers or other modifications thereto (whether or not any of the transactions
contemplated hereby or thereby shall be consummated); (b) all the costs of
furnishing all opinions by counsel for Borrowers and the other Credit Parties;
(c) the reasonable fees, expenses and disbursements of counsel to Agents and
Lenders (in each case including allocated costs of internal counsel) in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrowers;
(d) all the actual costs and reasonable expenses of creating, perfecting,
recording, maintaining and preserving Liens in favor of Collateral Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of counsel to each Agent and of
counsel providing any opinions that any Agent or Requisite Lenders may request
in respect of the Collateral or the Liens created pursuant to the Collateral
Documents; (e) all the actual costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers; (f) all
the actual costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto and (h) all costs and expenses, including
reasonable attorneys’ fees and costs of settlement, incurred by any Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit Documents, including fees
and expenses incurred by such parties in connection with the monitoring and
participating in the Bankruptcy Cases.
 
10.3        Indemnity.
 
(a)           In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party, jointly and severally with the other Credit Parties, agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless, each Agent and Lender and the officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents and Affiliates of each Agent
and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
 
(b)           To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
Agent, and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
10.4        Set-Off.
 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed), without notice to any Credit Party
or to any other Person (other than Administrative Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Lender hereunder and
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.
 
10.5        Amendments and Waivers.
 
(a)           Requisite Lenders’ Consent.  Subject to the additional
requirements of Sections 10.5(b) and 10.5(c), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of Requisite Lenders (provided that an email or
emails (which shall not require any electronic manual signature) from
representatives of the Administrative Agent and the Lenders consenting to a
waiver or specifying the details, terms and conditions of such waiver shall be
effective as a manually executed waiver); provided that Administrative Agent
may, with the consent of Borrowers only, amend, modify or supplement this
Agreement to cure any ambiguity, omission, defect or inconsistency.
 
(b)           Affected Lenders’ Consent.  Without the written consent of each
Lender that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
 
(i)           extend the scheduled final maturity of any Loan or Note;
 
(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment);
 
(iii)           reduce the rate of interest on any Loan (other than any waiver
of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or any premium payable hereunder;
 
(iv)           extend the time for payment of any such interest or fees;
 
(v)           reduce the principal amount of any Loan;
 
(vi)           amend, modify, terminate or waive any provision of
Section 2.13(b)(ii), this Section 10.5(b), Section 10.5(c) or any other
provision of this Agreement that expressly provides that the consent of all
Lenders is required;
 
(vii)           amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders”
or “Pro Rata Share” on substantially the same basis as the New Money Term Loan
Commitments and the Term Loans are included on the Closing Date;
 
(viii)           release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or
 
(ix)           consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document;
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii),
(viii) and (ix).
 
(c)           Other Consents.  No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
 
(i)           increase any Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender;
 
(ii)           alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Lenders
holding more than 50% of the aggregate Term Loan Exposure of all Lenders, as
applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment which is still required to be made is not
altered; or
 
(iii)           amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
 
(d)           Execution of Amendments, Etc.  Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
 
(e)           Guaranteed Obligations.  The operation of Sections 7.2(a) and (b)
and the determination, if any, of any Guaranteed Obligations thereunder shall
not be considered an amendment hereof but an integral part of the Guaranty.
 
10.6        Successors and Assigns; Participations.
 
(a)           Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders.  No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Register.  Borrowers, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d).  Each assignment shall
be recorded in the Register promptly following receipt by Administrative Agent
of the fully executed Assignment Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Borrowers and a copy of
such Assignment Agreement shall be maintained, as applicable.  The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”  Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.
 
(c)           Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):
 
(i)           to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to Borrowers and
Administrative Agent, but only if, after giving effect to such sale, assignment
or transfer, Whippoorwill Associates, Inc. and its Affiliates constitute
Requisite Lenders; and
 
(ii)           to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Borrowers
and Administrative Agent, consented to by (x) Borrowers (such consent of
Borrowers not to be (1) unreasonably withheld or delayed so long as after giving
effect to such sale, assignment or transfer Whippoorwill Associates, Inc. and
its Affiliates constitute Requisite Lenders or, (2) required at any time an
Event of Default shall have occurred and then be continuing) and (y)
Administrative Agent (such consent of Administrative Agent not to be
unreasonably withheld or delayed); provided, further each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than $250,000 (or such lesser amount as may be agreed to by Borrowers and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan Commitments and Term Loans of the assigning Lender) with respect to the
assignment of Term Loan Commitment and Term Loans.
 
(d)           Mechanics.  Assignments and assumptions of Loans and Commitments
by Lenders shall be effected by manual execution and delivery to Administrative
Agent of an Assignment Agreement.  Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.  In connection
with all assignments there shall be delivered to Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(c), together with
payment to Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable in the
case of an Assignee which is already a Lender or is an affiliate or Related Fund
of a Lender or a Person under common management with a Lender).
 
(e)           Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).
 
(f)           Effect of Assignment.  Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrowers shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender.
 
(g)           Participations.
 
(i)           Each Lender shall have the right at any time to sell one or more
participations to any Person in all or any part of its Commitments, Loans or in
any other Obligation.
 
(ii)           The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating.
 
(iii)           Each Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.19 and 2.20 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrowers’ prior written consent and (y) a participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Borrowers are notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrowers, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrowers or any other Person in connection with the
sale of any participation.  To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17 as though
it were a Lender.
 
(h)           Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.6 any
Lender may assign and/or pledge all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; provided, that no Lender, as
between Borrowers and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee,
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
 
10.7        Independence of Covenants.
 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
 
10.8        Survival of Representations, Warranties and Agreements.
 
All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.19, 2.20, 10.2, 10.3
and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b) and
9.6 shall survive the payment of the Loans and the termination hereof.
 
10.9        No Waiver; Remedies Cumulative.
 
No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
 
10.10        No Marshalling; Payments Set Aside.
 
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Credit Party makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or any Agent or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
 
10.11        Severability.
 
In case any provision in or obligation hereunder or under any other Credit
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
10.12        Obligations Several; Independent Nature of Lenders’ Right.
 
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.
 
10.13        Headings.
 
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
 
10.14       APPLICABLE LAW.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
10.15      CONSENT TO JURISDICTION.
 
(a)           EACH CREDIT PARTY HEREBY CONSENTS AND AGREES THAT THE BANKRUPTCY
COURT SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES, THE AGENT AND LENDERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY MATTER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS; PROVIDED
THAT THE AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THE BANKRUPTCY COURT MAY HAVE TO BE HEARD BY A COURT OTHER THAN THE BANKRUPTCY
COURT; PROVIDED, FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
AGENT.  EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT
PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.
 
(b)           EACH CREDIT PARTY THAT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES HEREBY APPOINTS PARENT, AS ITS AGENT FOR
SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS AND PARENT ACCEPTS SUCH APPOINTMENT HEREUNDER.
 
10.16      WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
10.17      Confidentiality.
 
Each Agent and each Lender shall hold all non-public information regarding
Parent and its Subsidiaries and their businesses conspicuously identified as
“CONFIDENTIAL” by Borrowers and obtained by such Agent or such Lender pursuant
to the requirements hereof in accordance with such Agent’s and such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by Borrowers that, in any event, Administrative
Agent may disclose such information to the Lenders and each Agent and each
Lender may make (i) disclosures of such information to Affiliates of such Lender
or Agent and to their respective agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrowers and their obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any other Credit Document and (v) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify Borrowers of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information.  In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.
 
10.18      Usury Savings Clause.
 
Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate.  If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect.  In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrowers shall pay
to Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and Borrowers to conform strictly to
any applicable usury laws.  Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrowers.
 
10.19      Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
 
10.20      Effectiveness.
 
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by Borrowers and Administrative Agent
of written notification of such execution and authorization of delivery thereof.
 
10.21      PATRIOT Act.
 
Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.
 
10.22      Electronic Execution of Assignments.
 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
10.23      No Fiduciary Duty.
 
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of Borrowers, their stockholders and/or their affiliates.  Each
Borrower agrees that nothing in the Credit Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Agent or Lender, on the one hand, and any Borrower, its
stockholders or its affiliates, on the other.  The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Agents and the Lenders, on the
one hand, and each Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Agent or Lender has assumed an advisory
or fiduciary responsibility in favor of any Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Agent or Lender has advised, is currently advising
or will advise any Borrower, its stockholders or its Affiliates on other
matters) or any other obligation to any Borrower except the obligations
expressly set forth in the Credit Documents and (y) each Lender is acting solely
as principal, and each Agent is acting as agent solely for the Lenders, and no
Lender nor any Agent is acting as the agent or fiduciary of any Borrower, its
management, stockholders, creditors or any other Person.  Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Borrower agrees that it will not claim that any
Agent or Lender has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to such Borrower, in connection with such
transaction or the process leading thereto.
 
10.24     Judgment Currency.
 
In respect of any judgment or order given or made for any amount due under this
Agreement or any other Credit Document that is expressed and paid in a currency
(the “judgment currency”) other than United States dollars, the Credit Parties
will indemnify Administrative Agent and any Lender against any loss incurred by
them as a result of any variation as between (i) the rate of exchange at which
the United States dollar amount is converted into the judgment currency for the
purpose of such judgment or order and (ii) the rate of exchange, as quoted by
Administrative Agent or by a known dealer in the judgment currency that is
designated by Administrative Agent, at which Administrative Agent or such Lender
is able to purchase United States dollars with the amount of the judgment
currency actually received by Administrative Agent or such Lender.  The
foregoing indemnity shall constitute a separate and independent obligation of
the Credit Parties and shall survive any termination of this Agreement and the
other Credit Documents, and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid.  The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of or conversion into United States dollars.
 
10.25      Parties Including Trustees; Bankruptcy Court Proceedings.
 
This Agreement, the other Credit Documents, and all Liens and other rights and
privileges created hereby or pursuant hereto or to any other Credit Document
shall be binding upon each Credit Party, the estate of each Debtor, and any
trustee, other estate representative or any successor in interest of any Debtor
in any Bankruptcy Case or any case under Chapter 7 of the Bankruptcy Code, and
shall not be subject to Section 365 of the Bankruptcy Code.  This Agreement and
the other Credit Documents shall be binding upon, and inure to the benefit of,
the successors of the Administrative Agent and Lenders and their respective
assigns, transferees and endorsees.  The Liens created by this Agreement and the
other Credit Documents shall be and remain valid and perfected in the event of
the substantive consolidation or conversion of any Bankruptcy Case or any other
bankruptcy case of any Debtor to a case under Chapter 7 of the Bankruptcy Code
or in the event of dismissal of any Bankruptcy Case or the release of any
Collateral from the jurisdiction of the Bankruptcy Court for any reason, without
the necessity that the Administrative Agent file financing statements or
otherwise perfect its Liens under applicable law.  No Credit Party may assign,
transfer, hypothecate or otherwise convey its rights, benefits, obligations or
duties hereunder or under any of the other Credit Documents without the prior
express written consent of the Administrative Agent and the Lenders.  Any such
purported assignment, transfer, hypothecation or other conveyance by any Credit
Party without the prior express written consent of the Administrative Agent and
the Lenders shall be void.  The terms and provisions of this Agreement are for
the purpose of defining the relative rights and obligations of each Credit
Party, the Administrative Agent and Lenders with respect to the transactions
contemplated hereby and no Person shall be a third party beneficiary of any of
the terms and provisions of this Agreement or any of the other Credit Documents.
 
10.26      Amendment and Restatement.
 
(a)           This Agreement amends and restates the Existing Credit Agreement
in its entirety and constitutes the integrated agreement of the parties hereto,
it being expressly agreed that (a) this Agreement does not constitute a
novation, refinancing or replacement of the obligations and liabilities existing
under the Existing Credit Agreement or evidence of payment or termination of all
or any of such obligations and liabilities, all such obligations and liabilities
incurred by the Borrower under the Existing Credit Agreement to continue in full
force and effect and to continue to be evidenced hereby on and after the Closing
Date, and (b) from and after the Closing Date, the Existing Credit Agreement, as
amended and restated hereby, continues in force or effect, including as to the
continued existence of the “Obligations” under the Existing Credit Agreement and
the other Credit Documents and as defined therein, the representations and
warranties made, covenants agreed to, and the actions or omissions performed or
required to be performed under the Existing Credit Agreement and the other
Credit Documents, in each case, on or prior to the Closing Date.
 
(b)           On and after the Closing Date, all references to the Existing
Credit Agreement (or to any amendments or amendments and restatements thereof)
in the Credit Documents (other than this Agreement) shall be deemed to refer to
the Existing Credit Agreement, as amended and restated hereby, and except as the
context otherwise provides, on or after the Closing Date, all references to this
Agreement herein shall be deemed to be references to Existing Credit Agreement,
as amended and restated hereby.
 
(c)           This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar,
and, except as expressly provided herein or in any other Credit Document, all
terms and conditions of the Credit Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Credit Document.
 
[Remainder of page intentionally left blank]
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


BORROWERS:
 
AMBASSADORS INTERNATIONAL, INC.
WIND STAR LIMITED WIND SPIRIT LIMITED DEGREES LIMITED    
By:
 /s/ Hans Birkholz     
Name:  Hans Birkholz
   
Title:  President and Chief Executive Officer
             
GUARANTORS:
  AMBASSADORS CRUISE GROUP, LLC, MQ BOAT, LLC,
DQ BOAT, LLC,
CONTESSA BOAT, LLC, CQ BOAT, LLC, EN BOAT, LLC AQ BOAT, LLC AMBASSADORS
INTERNATIONAL CRUISE GROUP (USA), LLC, AMERICAN WEST STEAMBOAT COMPANY LLC,
QW BOAT COMPANY LLC,
AMBASSADORS INTERNATIONAL MARSHALL ISLANDS, LLC,
AMBASSADORS INTERNATIONAL INVESTMENTS, LLC,
WINDSTAR SAIL CRUISES LIMITED, and
AMBASSADORS, LLC
   
By:
 /s/ Hans Birkholz     
Name:  Hans Birkholz
   
Title:    President and Chief Executive Officer
 





FUNDS AGENT:
 
AMBASSADORS INTERNATIONAL CRUISE GROUP (USA) LLC
   
By:
 /s/ Hans Birkholz     
Name:  Hans Birkholz
   
Title:    President and Chief Executive Officer
 





LAW DEBENTURE TRUST COMPANY OF NEW YORK,
as Administrative Agent and Collateral Agent
   
By:
 /s/ Michael A. Smith     
Name:  Michael A. Smith
   
Title:    Vice President
     
LENDERS:
 
Whippoorwill Distressed Opportunity Fund, L.P.
 
By: Whippoorwill Associates, Inc.,
its agent and authorized signatory
   
By:
 /s/ Steven K. Gendal     
Name:  Steven K. Gendal
 
 
Title:    Principal
 
   
Whippoorwill Offshore Distressed Opportunity Fund, Ltd.,
 
By: Whippoorwill Associates, Inc.,
its agent and authorized signatory
   
By:
 /s/ Steven K. Gendal     
Name:  Steven K. Gendal
 
 
Title:    Principal
 
   
Whippoorwill Associates, Inc. Profit Sharing Plan,
 
By: Whippoorwill Associates, Inc.,
its agent and authorized signatory
   
By:
 /s/ Steven K. Gendal     
Name:  Steven K. Gendal
 
 
Title:    Principal
 
   
WellPoint, Inc.,
 
By: Whippoorwill Associates, Inc.,
its agent and authorized signatory
   
By:
 /s/ Steven K. Gendal     
Name:  Steven K. Gendal
 
 
Title:    Principal
 
   








